J-A30004-17

                                   2020 Pa. Super. 72

    COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                         OF PENNSYLVANIA
                             Appellee

                        v.

    CHARLES P. MCCULLOUGH

                             Appellant                  No. 233 WDA 2016


       Appeal from the Judgment of Sentence Entered December 17, 2015
               In the Court of Common Pleas of Allegheny County
                     Criminal Division at No.: CC2009-10522


BEFORE: SHOGAN, STABILE, JJ., and FORD ELLIOTT, P.J.E.

OPINION BY STABILE, J.:                                FILED MARCH 25, 2020

        This case returns to us following remand for the Court of Common Pleas

of Allegheny County (“trial court”) to conduct an evidentiary hearing regarding

the facts alleged in McCullough’s November 5, 2015 recusal petition. Upon

careful review of the record, we now affirm Appellant Charles P. McCullough’s

(“McCullough”) December 17, 2015 judgment of sentence relating to his

bench convictions for five counts of theft by unlawful taking and five counts

of misapplication of entrusted funds.1

        The facts and procedural history underlying this appeal are uncontested.

Sometime in early 2006, the now-deceased victim Shirley H. Jordan

(“Jordan”), a nearly ninety-year-old widow without any children who lived in

a senior living facility, engaged the legal services of McCullough.     Jordan,

whose assets were valued at approximately fourteen million dollars, executed
____________________________________________


1   18 Pa.C.S.A. §§ 3921(a) and 4113(a), respectively.
J-A30004-17



a power of attorney in favor of McCullough, who acted as her agent and co-

trustee of her trust. Subsequently, he was charged with twenty-four crimes

in connection with his improper use of his status as power of attorney for

Jordan to misappropriate her funds.            Specifically, McCullough was charged

with seven counts of theft by unlawful taking, two counts of theft by deception,

one count of criminal conspiracy to commit theft, nine counts of misapplication

of entrusted funds, two counts of false reports to law enforcement authorities,

one count of unsworn falsification to authorities, one count of tampering with

public records, and one count of failure to disclose financial interests.2

       On December 29, 2014, McCullough filed a petition for writ of habeas

corpus, seeking to dismiss with prejudice the charges filed against him. On

April 7, 2015, Senior Judge Lester G. Nauhaus (“Judge Nauhaus”) conducted

a hearing on the petition, at which McCullough’s trial counsel, Jon Pushinsky

(“Attorney Pushinsky”), notified Judge Nauhaus that McCullough would “go

non-jury.” N.T. Hearing, 4/7/15, at 15. Following the hearing, Judge Nauhaus

granted in part and denied in part the habeas petition. Specifically, Judge

Nauhaus granted habeas relief only with respect to count 15, i.e., a charge for

theft by deception.




____________________________________________


218 Pa.C.S.A. §§ 3921(a), 3922, 903(a)(1), 4113(a), 4906, 4904, 4911, and
65 Pa.C.S.A. § 1104, respectively.

                                           -2-
J-A30004-17



      The case proceeded to a bench trial before Judge Nauhaus that began

with McCullough being colloquied on his decision to waive his right to a jury

trial. The trial court summarized the evidence adduced at trial as follows:

      Jordan was employed as a secretary by Fred Jordan at his
      successful real estate business from which he also managed his
      assets. With Jordan’s assistance, he managed the financial affairs
      of his marriage. After Fred Jordan’ s first wife died, he and Jordan
      became romantically involved and married. Fred Jordan retained
      Reed, Smith which represented him in connection with not only
      his business but, also, his personal affairs. When he married
      Jordan, they had lawyers at Reed, Smith prepare mutual wills for
      each other where when one of the spouses died, the surviving
      spouse inherited all of the other’s assets. At the death of the
      second spouse, all of the assets were to be left in proportion to a
      list of their charities. While Fred Jordan’s will contained a specific
      charitable request to St. Clair Memorial Hospital, no such bequest
      was made in Jordan’s will.

      Fred Jordan died in 1994 and sometime in early 1995, Jordan
      called Reed, Smith and asked to speak to one of the partners in
      their estates and trust department. The individual that she asked
      to speak to was not there and she was then asked to call back in
      the hopes of contacting him on another date. When she did call
      back, that partner was still not there and Stephen P. Paschall,
      Esquire, was asked to handle this call. Jordan told him that she
      and her husband had been represented by Reed, Smith and they
      had prepared their wills. After meeting with her several times and
      discussing the contents with her over the phone, Paschall
      prepared a new will for her in light of the fact that her wealth had
      increased significantly. Under this will a foundation would come
      into existence after her death and a revocable trust was created
      to provide for certain interests and protection for her during her
      lifetime. Paschall prepared a will for her, disposing of her tangible
      assets, the appointment of an executor and also created a trust
      through a revocable declaration of trust in which she was the
      settler and trustee. Paschall continued to represent Jordan until
      2005 when he received a letter from her directing him to transfer
      her files to McCullough.

      During the time that Paschall represented Jordan, he would speak
      to her on almost a weekly basis and sometimes for more than an
      hour. In his dealings with her, he found that she was a very clever
      and astute woman and she was reluctant to give up control of her
      finances. During their telephone conversations, they would have
      discussions about charitable contributions and Jordan indicated
      that she had a particular desire to benefit animals and charities
      that aided the blind. She also indicated to him that she had no
      interest in donating to religious organizations.


                                      -3-
J-A30004-17


     During the latter years of his representation of Jordan, his work
     was primarily focused on collecting her dividend checks and
     ensuring that they were deposited in the bank, preparing checks
     for bills that she had and doing other financial driven assignments
     for her. Paschall testified that he had lengthy political discussions
     with Jordan and although she identified herself as a Goldwater
     Girl, she was very supportive of Bill and Hillary Clinton and her
     most frequent political comment was that she wanted to do
     something to strengthen the [D]emocratic party in Upper St. Clair,
     where she lived.

     Demonstrating her sense of control, Jordan had two locks on the
     front door of her house which required two different keys to unlock
     them. She gave one key to an individual by the name of Dutch,
     who was doing her landscaping and she gave the other key to
     Paschall. Paschall received a telephone call sometime during 2004
     from Dutch who indicated that there was mail piling up as were
     the newspaper on the front door and that when he attempted to
     gain entrance, he could not since he did not have the other key
     nor could he ascertain whether or not there was anybody in the
     residence. Paschall then went to Jordan’s house in Upper St. Clair
     and he and Dutch then opened the front door only to find that she
     was lying on the floor in the living room and it appeared that she
     had been there for several days. Jordan responsively called his
     name but in light of her physical condition, an ambulance was
     called and she was taken to Presbyterian-University Hospital.
     When he visited her the day following her admission, he found her
     to be responsive and he was asked by her attending physician
     whether or not he had a power of attorney to authorize medical
     treatment for her and he responded that he did not. Paschall
     decided that he would file an emergency proceeding to have him
     named temporary guardian of her person. At a hearing before the
     Honorable Lee Mazur, Paschall agreed to be the temporary guard
     of her person but when asked if he wanted to be the guardian of
     her estate, he told Judge Mazur that Mazur did not know this
     woman and that if she survived this fall and found out that
     Paschall had anything to do with her money, she would kill him.
     Following her treatment at Presbyterian-University Hospital, she
     was discharged to Heritage at Shadyside, which is a rehabilitative
     facility where she stayed anywhere from fifteen to thirty days. At
     the time of her discharge from the hospital, Paschall noticed that
     she was responsive and lucid and requested a desire to return to
     her home rather than another medical facility.

     Jordan owned approximately seven acres of undeveloped real
     estate directly across the street from St. Clair Country Club.
     Sometime in late 2004 or early 2005, Upper St. Clair Township
     desired to obtain an easement over a portion of this real estate
     and directed its solicitor to contact Jordan’s lawyers in an attempt
     to resolve the issue short of litigation. Upper St. Clair Township
     attempted to negotiate with Jordan and her lawyers at Reed,
     Smith to amicably resolve the question of obtaining an easement.
     When they were unable to do so, they filed suit and McCullough
     was assigned to represent Upper St. Clair Township in connection

                                     -4-
J-A30004-17


     with this lawsuit. McCullough once mentioned to James Roddey
     that Jordan was so impressed in the manner in which he handled
     the case which he won for Upper St. Clair Township that she
     discharged her lawyers and hired him to represent her.
     McCullough then prepared a letter for Jordan to sign directing that
     Paschall furnish all of Jordan’s file to McCullough.

     In 2001, it came to the attention of Thomas L. Gray, relationship
     manager of the trust/wealth management group at Pittsburgh
     National Bank [(“PNC”)], that Jordan was making repeated
     deposits of significant amounts of money at their Upper St. Clair
     branch office. In light of the significant amounts of money that
     Jordan was depositing, Gray decided to meet with her and explain
     the benefits of the trust/wealth management department at [PNC]
     and explained that they could monitor her stocks and make sure
     that the dividend checks that she was receiving were timely and
     appropriately deposited. Jordan had stocks in more than ninety
     companies and was receiving dividend and interest checks on
     almost a daily basis.

     In the Fall of 2005, Gray received a telephone call from Paschall
     who informed him that they were starting a guardianship
     proceeding for Jordan in light of the injuries that she sustained in
     a fall that she had in her home. In January of 2006, Gray received
     a telephone call from McCullough advising him that he was now
     representing Jordan and asked Gray to meet with him at Jordan’s
     house. When they went to Jordan’s house, McCullough presented
     Gray with a power of attorney that was signed by Jordan.

     Gray met with members of his trust and wealth department and
     they were of the opinion that a trust should be prepared for Jordan
     in light of her age and her significant wealth. It was determined
     that there would be two trustees, one being [PNC] and the other
     being McCullough. Gray was advised by Jordan that she had hired
     McCullough because she did not want to go through a
     guardianship proceeding and stated that he had been successful
     as the solicitor for Upper St. Clair Township. Gray went to the
     Grand Residence where Jordan was staying and presented her
     with the trust document which he explained to her and which he
     believed that she understood and watched her sign that
     document. In the months that ensued the relationship between
     [PNC] and McCullough became strained due to the demands being
     made by McCullough as to how Jordan’s finances were to be
     handled. At one point McCullough wanted [PNC] to divest itself
     from a substantial portion of Jordan’s assets and place them in
     another banking institution, which [PNC] refused to do. In
     addition, McCullough wanted [PNC] to purchase a half million-
     dollar certificate of deposit from Northwest Bank, which it again
     refused to do. McCullough also wanted the trust to purchase a
     piece of real estate that was owned by one of McCullough’s other
     clients. McCullough advised Gray that if they could not agree on
     his requests, then he would terminate the trust.



                                    -5-
J-A30004-17


     In March of 2006, Lana Boehm, was assigned to handle the day-
     to-day dealings on Jordan’s account which consisted of the
     collection of the dividend checks and depositing them in the
     appropriate accounts for Jordan. Shortly after she began to work
     on Jordan’s account, she received a communication from Gray
     who told her that McCullough told her that Jordan wanted a ten-
     thousand-dollar check to be drawn on her account made payable
     to Catholic Charities and delivered to that organization. That
     check was prepared and sent to Catholic Charities and Boehm
     became concerned about the issuance of that check when she
     received the acknowledgement letter from Catholic Charities
     which was signed by Patricia McCullough. She asked Gray if
     Patricia McCullough was related to McCullough and was informed
     that she was his wife. Boehm believed that this was a conflict of
     interest and then proceeded to pass this information along to
     other people in her group.
     The information concerning how McCullough was handling the
     Jordan estate was eventually passed on to Frances E. Johnston, a
     senior vice president of PNC’s wealth management group, who
     served as the western regional trust director. After meeting with
     a number of individuals who worked on the Jordan account,
     Johnston had numerous reservations about how McCullough was
     handling that account. She was concerned that McCullough had
     requested that his sister, Kathleen, serve as a companion for []
     Jordan and that she was to be paid at an above-market rate. She
     was also concerned about the ten-thousand-dollar charitable
     contribution made to Catholic Charities at the direction of
     McCullough when his wife served as the executive director of that
     organization. She also had concerns by a request by McCullough
     to have PNC use five hundred thousand dollars of the trust assets
     to buy CDs at Northwest Bank. She saw an absolute conflict of
     interest in McCullough’s suggestion that the trust buy certain real
     estate which was owned by another client of McCullough’s. In
     addition to this conflict, this was not a sound investment strategy
     for an individual who was ninety years old. The last thing that she
     was concerned about was McCullough’s request that his son be
     hired to cut Jordan’s lawn. Johnston reviewed these concerns with
     Gray and Boehm and advised them to talk to McCullough as to
     what they saw as conflicts of interest with respect to the handling
     of Jordan’s affairs.

     All of the individuals who dealt with Jordan’s estate were aware
     that McCullough had a power of attorney and they believed that
     the power of attorney was valid. The power of attorney had a
     medallion guarantee on it, which is extremely unusual. That
     guarantee was not part of the power of attorney, but rather, only
     insured that power of attorney was a true and correct copy of the
     original one that was signed. The power of attorney signed by
     Jordan in favor of McCullough provided as follows:
        The page that has the notice. “Know all persons by these
        presence which are intended to constitute a general durable
        Power of Attorney pursuant to the Pennsylvania Probate,

                                    -6-
J-A30004-17


        Estates and Fiduciaries Code of 1972, 20 Pa.C.S.A., Sections
        5601-5608, et seq., as amended, that I, Shirley H. Jordan,
        of The Grand Residence, Suite 207, McMurray Road, Upper
        St. Clair, Pennsylvania 15241 hereby revoke all prior Powers
        of Attorney signed by me, including the one made by me in
        favor of Lance Whiteman, and do make, constitute and
        appoint Charles P. McCullough, Esq., as my true and lawful
        agent, to act for me and in my name, to manage any and
        all of my personal business and financial affairs should I be
        incapacitated and not able to do the same myself and, in
        connection therewith, to perform all such acts as my agent
        deems necessary or proper, including specifically but not by
        way of limitation, full authority to do any or all of the
        enumerated acts set forth below.”

     This power of attorney defined her incapacity as follows:
        “For the purpose of determining whether I am incapacitated
        as stated aforesaid, a written statement by my physician or
        a physician selected by my agent that I am incapacitated
        shall suffice.”

     The power of attorney that Jordan executed was a spring power
     of attorney since the document did not go into effect until it had
     been determined that Jordan was incapacitated. The finding that
     she was incapacitated required a written statement from her
     physician or a physician selected by her agent that stated that she
     was incapacitated. While no such written statement was ever
     made, all of the people at PNC believed that McCullough’s power
     of attorney was valid premised upon McCullough’s statements and
     actions and the information that a guardianship proceeding had
     been instituted on behalf of Jordan, which proceeding was
     instituted prior to the signing of the power of attorney by Jordan.

     Catholic Charities began its fundraising efforts for the year in
     January of 2006 with a projected goal of six hundred thousand
     dollars. In March of 2006, Patricia McCullough was named as the
     executive director of Catholic Charities. The Catholic Charities
     fundraising efforts were to continue through May when their
     annual dinner was held and at which time they would announce
     whether or not they had met their objective. Approximately a
     week before the dinner which was held at the end of May, Patricia
     McCullough told John D. Goetz, Esquire, who was the vice
     president of the board of Catholic Charities that they were short
     of their goal and it was unlikely that they would meet their goal.
     The day of the dinner she then advised him that there had been a
     last minute donation which allowed them to exceed their target
     and as the executive director, she told this to all of the people in
     attendance at that dinner that a last minute donation enabled
     them to meet their projected target. Goetz read an article in the
     Post-Gazette on April 13, 2007, which indicated that the money
     given to Catholic Charities was given against Jordan’s will. They
     held an emergency board meeting at which point Patricia
     McCullough said that her husband was the trustee of Jordan’s trust

                                    -7-
J-A30004-17


     and that Jordan voluntarily gave the money. In discussing this
     particular contribution with other board members, they believed
     that they should not take this since Jordan in the article
     maintained that she did not want to give the money to Catholic
     Charities and they also believed that it appeared to be a conflict
     of interest. A vote was taken and it was agreed that the money
     would be returned to the trust, which was done.

     During the remainder of 2006, the conflicts between McCullough
     and PNC as the trustees of Jordan’s trust, continued to increase
     to the point where McCullough threatened to dissolve the trust if
     PNC did not accede to his wishes. When PNC refused to do so,
     McCullough sent PNC a letter advising it that the trust had been
     dissolved and directed that it provide its first and final account.

     In June of 2006, McCullough left Tucker Arensberg to become a
     non-equity partner at Eckert Seamans. When McCullough left
     Tucker Arensberg, he took all of his files with him, including
     Jordan’s. McCullough met with Ray Vogliano and Jennifer Rawson,
     who specialized in estate practice and taxation, concerning this
     evolving estate plan for Jordan. McCullough told Ray Vogliano
     that despite the fact that her will directed that a charitable
     foundation would be created upon her death that Jordan, in fact,
     wanted one created while she was alive. Jordan and Vogliano
     discussed the significant tax benefits that would accrue to Jordan
     by the creation of this charitable foundation prior to her death and
     a decision was made to create the foundation. Rawson prepared
     the articles of incorporation for the Shirley Jordan Foundation
     although she normally would indicate that there would be three
     directors, McCullough advised her that he wanted to have eleven
     directors and provided her with the names of those individuals
     which included James Roddey, Vincent Gastgeb, Jan Rea and
     Susan Coldwell, Cheryl Allen and Doris Carson Williams among
     others. All of these individuals were heavily involved in Republican
     politics and none of them had ever met or heard of Jordan. It was
     McCullough’s idea to meet six times per year and to pay each
     director the sum of one thousand dollars for attending the
     meeting.
     When McCullough advised Roddey that he had a client who was
     interested in forming a charitable foundation, Roddey suggested
     that it be handled through the Pittsburgh Foundation since it
     assembled numerous private foundations and controlled a
     significant amount of money. McCullough told him that Jordan
     wanted him to establish the foundation and wanted him to handle
     its affairs. Roddey told McCullough that he thought that the
     eleven-person board of directors was unwieldy, especially in light
     of the fact that they were managing a relatively insignificant
     amount of money for a charitable foundation. In addition, he
     thought that there were too many meetings and they were being
     paid too much money for their attendance. When Roddey received
     the first check for one thousand dollars, he returned it since he
     did not believe that they should be receiving that much money.


                                    -8-
J-A30004-17


     In December of 2006, McCullough told Rawson to change the
     number of directors to three and that the remaining individuals
     could serve on the advisory board. The three directors were to be
     McCullough, Jordan and John Zadar, who was in the trust
     department of Northwest bank.

     2007 was a municipal election year when people ran for the offices
     for county executive, county council, the court of common pleas
     and the appellate courts of the Commonwealth of Pennsylvania.
     Cheryl Allen, who was a Judge on the Court of Common Pleas of
     Allegheny County declared that she was a Republican candidate
     for the Superior Court and formed a finance committee to help her
     raise money for that campaign. James M. Norris, an attorney at
     Eckert Seamans, sponsored an event to be held in their offices
     and although Norris and McCullough were attorneys at Eckert
     Seamans, they had never met before the Cheryl Allen fundraiser.
     It was the one and only time that Norris had ever met or spoke to
     McCullough. At that event, McCullough went up to Norris, handed
     him an envelope and said this was for Judge Allen. Norris looked
     into the envelope and saw that there was check drawn on the
     account of Shirley Jordan and payable to Cheryl Allen’s campaign
     committee in the amount of ten thousand dollars. In addition to
     having Shirley Jordan’s name on the check, McCullough’s name
     also appeared on that check.

     During the 2007 election year, the office of county executive and
     seats for county council members were also subject to election.
     County council is composed of fifteen individuals, thirteen of
     whom represented a specific legislative district and two
     represented the county at large.           In 1999, the county
     executive/county council form of government replaced the three
     commissioners and the first county executive elected was James
     Roddey who began his term in 2000. David Fawcett, Esquire, was
     elected to one of the two county-wide council seats and he was
     subsequently reelected in 2003. Fawcett made the determination
     that he did not want to run for a third term, thereby opening that
     seat up for election.
     When Roddey was elected county executive, McCullough was
     recommended to him to become the county solicitor because of
     his extensive experience in municipal law. Roddey appointed
     McCullough as the county solicitor and over the next four years,
     their relationship grew to the point that Roddey believed that
     McCullough viewed him as a mentor. McCullough told Roddey that
     he wanted to be a federal judge and this was his ultimate goal.
     When David Fawcett declared that he did not intend to seek
     reelection, McCullough went to Roddey and told him that he was
     going to run for that county council seat. Roddey advised him
     that it was not a good idea to run and that he should continue to
     handle municipal work if he intended to pursue his goal of being a
     federal judge. McCullough told Roddey that that was good advice
     and that he would not run.



                                   -9-
J-A30004-17


     Kevin Acklin, who was a city resident and registered [R]epublican
     came to Roddey after he had learned that McCullough was not
     going to run for the countywide county council seat. Acklin was
     active in his community and was a good candidate and was from
     the city and it would be a good idea to get a [R]epublican on
     county council who lived in the city. Acklin sought Roddey’s
     endorsement and Roddey told him that he would endorse him and
     encouraged him to meet with other [R]epublican leaders. After
     Roddey had committed to endorse Acklin, McCullough came back
     to Roddey and told him he had reconsidered Roddey’s advice and
     decided that he would run for the county council seat. Roddey
     informed him that he had already committed to Acklin and he
     would not go back on that commitment and that others in the
     party had also endorsed Acklin. McCullough was not pleased to
     find out that Acklin had secured these endorsements and the fact
     that Roddey would not go back on his commitment to Acklin.
     After receiving the endorsement of James Roddey, Acklin sought
     out other members of the [R]epublican party and received
     commitments from Vincent Gastgeb, Jan Rea and Susan Coldwell,
     to endorse him for the county council seat. The [R]epublican party
     holds an annual dinner shortly before its endorsement for
     candidates called the Lincoln Day Dinner. Acklin attended that
     dinner and saw that McCullough was also there. When he was on
     his way home he received a telephone call from his friend, Michael
     Devaney, who told him that McCullough had delivered very big
     checks to [R]epublican candidates for county council.

     The next day Acklin had a conversation with Gastgeb who told him
     that he was very sorry that he had to withdraw his endorsement
     because McCullough had made him his finance director. Gastgeb
     also told Acklin that McCullough had given him a check for ten
     thousand dollars but the money was from a client. The check,
     however, bore not only the client’s name, but also, McCullough’s
     name. Other checks went to Jan Rea and Susan Coldwell. All of
     the checks had McCullough’s name on them even though they
     were drawn on Jordan’s account.
     Michael Devanney who is a political consultant with Cold Spark
     Media was not working with Acklin as a client but, rather, as a
     friend since they had known each other since high school.
     Devanney helped him create his web page, helped him draft his
     campaign literature and made suggestions as to how his campaign
     should be run. When he heard that McCullough had decided to
     run, he had a telephone conversation with McCullough where they
     agreed to meet and the meeting took place at the Eat ‘N Park on
     Banksville Road in the City of Pittsburgh. That meeting lasted
     anywhere from an hour and one half to two hours and McCullough
     told Devanney that he was in the race to stay, that he had a
     wealthy client who was going to support his campaign and his
     interests. McCullough also told him that he was going to make
     campaign contributions to Rea, Coldwell and Gastgeb, even
     though each of these individuals was unopposed in their primary
     election campaigns. Devanney attended the Lincoln Day Dinner

                                   - 10 -
J-A30004-17


     in late February and witnessed McCullough going around the room
     glad-handing and apparently passing out the checks that he told
     him that he was going to distribute.

     John Zadar, who was in the trust department at Northwest Bank,
     first met McCullough in the Fall of 2006 and McCullough told Zadar
     that he had a client whose funds had to be handled and not
     managed and asked that Zadar become a trustee in Jordan’s trust,
     which he agreed to do. Jordan’s funds were not transferred to
     Northwest until the early part of 2007, after the first and final
     account of [PNC] had been approved.

     In February of 2007, John Zadar and Lisa Carey of Northwest Bank
     received an email from McCullough requesting four political checks
     to be drawn on Jordan’s account made payable to Jan Rea, Susan
     Coldwell, Vincent Gastgeb and Cheryl Allen. McCullough wanted
     the checks immediately and wanted them hand-delivered to his
     office. Lisa Carey said that there was not enough money in the
     checking account to cover these checks so they had to draw down
     on the trust account to provide for the money to cover these
     checks. The checks were then personally delivered to McCullough
     who gave them to his secretary, Susan Brunner, with a hand-
     written note which she was instructed to write on the checks,
     Shirley Jordan in care of Charles McCullough.        She did as
     instructed and gave those checks back to McCullough, which
     checks were subsequently delivered to Cheryl Allen at a fundraiser
     held in her honor at Eckert Seamans and to the county council
     candidates at the Lincoln Day Dinner.

     Erica Clinton Wight was a media research consultant for Kevin
     Aklin’s campaign in 2007. When information arose that Jordan
     had made four political contributions to various [R]epublican
     candidates in the amount of ten thousand dollars apiece, she
     decided to investigate why Jordan made these contributions.
     Wight had never heard of Jordan being involved in any type of
     politics ever before and as a media consultant, it was part of her
     job to know the names of likely contributors and people prominent
     in political spheres. Wight found out that Jordan was in the Grand
     Residence and made a call to the main number for that facility.
     She asked to speak to Jordan and was connected to Jordan’s room
     when a caretaker answered the phone. She asked to speak to
     Jordan and Jordan was then put on the telephone. She asked if,
     in fact, she was speaking to Shirley Jordan and Jordan said she
     was, and she introduced herself as working for the [R]epublican
     party and she wanted to discuss with her the political contributions
     that she made of ten thousand dollars to three different
     candidates. When Jordan heard this she seemed to become
     agitated, her voice got louder and became concerned when Jordan
     told her she would never make donations to politics and she writes
     her own checks.
     In the Spring of 2007, Dennis Roddy, was working for the Post-
     Gazette and was assigned by his editor to cover the appellate
     judicial races since there was one candidate from Allegheny

                                    - 11 -
J-A30004-17


     County who was seeking a spot on the Superior Court, that being
     Cheryl Allen. Roddy reviewed her financial disclosure form filed
     with the Department of State and discovered that she had listed
     total assets in the amount of thirteen thousand dollars but ten
     thousand dollars was from a single donation from Jordan. While
     he was at his office, he received an anonymous envelope which
     contained an account of the ten thousand dollar checks being
     given to county council candidates and a rhetorical question as to
     whether or not that the donor actually knew that this was
     happening. While he had received information indicating that
     county council candidates had received similar ten thousand dollar
     checks, their deadline for filing their financial disclosure forms had
     not passed and there was nothing in the public record as to those
     donations. Roddy decided to check Jordan out and found out that
     she lived in Upper St. Clair, although at the time she was living at
     the Grand Residence. He checked for prior political contributions
     and found none. In speaking with his political contacts, nobody
     had ever heard of her. Roddy found out that she was over eighty
     years old and inactive on the voter registration list since she had
     not voted in more than seven years.

     Roddy decided to visit her and went to the Grand Residence on
     April 10, 2007 and was there for approximately one hour. Roddy
     went to the registration desk and told the receptionist that he was
     there to visit Jordan and she told him what room Jordan was in.
     Roddy went to that room and saw Jordan and Jan Skowvron. He
     told them who he was and produced his reporter’s identification
     card from the Pittsburgh Post-Gazette. Jordan told him that she
     would like to speak with him and he told her that he was covering
     a political race and noticed that she was a substantial contributor
     to one candidate and possibly more. Jordan responded, that’s my
     lawyer, he wants to be important in politics. Jordan told him that
     she had learned of a donation from a telephone call and she said
     that her attorney had given the money. Roddy advised her that
     it was ten thousand dollars per candidate and Jordan was startled
     and gasped, “ten thousand, I can’t”, she would never make such
     a donation to a political campaign. Her tone was surprised and
     then angry. She was agitated, taken aback and quite surprised
     by this and was angry at McCullough.

     She told Roddy that McCullough had been taking too much control
     over her affairs and said that he was a cheap politician. She was
     angry, cross and clearly surprised, but coherent. The next day
     Roddy received a telephone call from McCullough who told him
     that Jordan was a Goldwater Girl and she wanted to resume her
     political activities again and asked him if there were candidates to
     support and he suggested three or four. He told Roddy that she
     was particularly enthusiastic about Allen because she had become
     active in her foundation. When Roddy asked Jordan whether or
     not she would support Allen, she said no, she had her reasons but
     would not disclose them.
     Janet Skowvron who is a licensed practical nurse was in Jordan’s
     room when Roddy arrived. She verified that Roddy produced his

                                    - 12 -
J-A30004-17


        Post-Gazette identification and he was there to ask her certain
        questions about political contributions that she had made. She
        knew Jordan to be a very private person and when she found out
        that political contributions were being made from her funds, she
        told Roddy that McCullough was a crook. At the time that Roddy
        was there, Jordan was lucid and comprehended all of the
        information that was being given to her.

        On April 13, 2007, the Post-Gazette published Roddy’s article with
        respect to the political contribution allegedly made by Jordan to
        Cheryl Allen. As a follow-up article, Roddy also reported that ten
        thousand dollar political contributions were made to Rea, Gastgeb
        and Coldwell. After reading these articles, Rea, Gastgeb and
        Coldwell all decided to return the money to Jordan. Debbie Lesko,
        the treasurer for Cheryl Allen’s campaign also returned the money
        after she read Roddy’s articles. While Patricia McCullough did not
        want anyone to know who the anonymous donor was who
        contributed ten thousand dollars to Catholic Charities, the board
        of Catholic Charities eventually determined that that anonymous
        donation came from McCullough’s client Jordan, and they voted to
        return the money, which they did.

Trial Court Opinion, 5/1/17 at 11-29 (record citations and footnote omitted).

        At the conclusion of trial, Judge Nauhaus found McCullough guilty of five

counts of theft by unlawful taking and five counts of misapplication of

entrusted property. Judge Nauhaus scheduled sentencing for November 9,

2015.

        On October 23, 2015, Attorney Pushinsky filed a motion to withdraw

from the case and to continue the November 9, 2015 sentencing to allow

McCullough time to secure substitute counsel. On November 3, 2015, a

hearing on Attorney Pushinsky’s motion was held before Judge Nauhaus.

Attorney Pushinsky notified Judge Nauhaus that McCullough had arranged for

substitute representation by Megan Will, Esquire (“Attorney Will”), who

informed Judge Nauhaus that she needed thirty days to prepare for

sentencing, as McCullough had retained her within the past week.             Judge



                                      - 13 -
J-A30004-17



Nauhaus granted Attorney Pushinsky’s motion to withdraw and denied the

continuance, thereby preserving the scheduled sentencing date of November

9, 2015.

        On November 5, 2015, McCullough filed a “Petition for Judicial Recusal,”

alleging that Judge Nauhaus engaged in ex parte communications with

Attorney Pushinsky and other court officers prior to rendering the guilty

verdicts.3 McCullough alleged that Attorney Pushinsky informed him of the

alleged ex parte communications.           McCullough specifically alleged that, on

December 29, 2014, after Attorney Pushinsky petitioned the trial court for the

issuance of a writ of habeas corpus, Attorney Pushinsky called McCullough to

inform him that Judge Nauhaus “just called me and yelled at me for filing the

Habeas Petition.” Petition for Judicial Recusal, 11/5/15 at ¶¶ 4-5. McCullough

alleged that, in response, he stated to Attorney Pushinsky that Attorney

Pushinsky “needed to move to have [] Judge Nauhaus recused from

[McCullough’s] case.” Id. at ¶ 6. Attorney Pushinsky, however, failed to seek


____________________________________________


3   Our Supreme Court has defined the term ex parte as:
        On one side only; by or for one party; done for, in behalf of, or on
        the application of, one party only. A judicial proceeding, order,
        injunction, etc., is said to be ex parte when it is taken or granted
        at the instance and for the benefit of one party only, and without
        notice to, or contestation by any person adversely interested.
Commonwealth v. Carpenter, 725 A.d 154, 168-69 (Pa. 1999) (citation
omitted). With exceptions not applicable here, both the Code of Judicial
Conduct and Rules of Professional Responsibility prohibit ex parte
communications. See Code of Judicial Conduct Rule 2.9, and Rule of
Professional Conduct 3.5(b).

                                          - 14 -
J-A30004-17



recusal. Id.   McCullough alleged that a second ex parte communication

occurred between Judge Nauhaus and Attorney Pushinsky.           Prior to trial,

Attorney Pushinsky informed McCullough that Judge Nauhaus told Attorney

Pushinsky through a mutual friend “to go non-jury.” Id. at ¶ 10. According

to McCullough, Attorney Pushinsky informed him that “Judge Nauhaus

preferred jury trials only in capital cases” and that McCullough “‘would not be

sandbagged’ if he elected to have a nonjury trial.” Id. McCullough claimed

that Attorney Pushinsky told him “not to repeat this ex parte communication

to anyone.” Id. at ¶ 11. McCullough claimed that prior to learning of Judge

Nauhaus’ ex parte communication with Attorney Pushinsky, McCullough did

not wish to waive his right to a jury trial. Id. at ¶ 12. McCullough claimed

that he waived his right to a jury trial only because he “feared repercussions”

if he did not follow Judge Nauhaus’ directive to go non-jury. Id. McCullough

alleged a third ex parte communication, which purportedly occurred during

the pendency of his trial and prior to McCullough’s presentation of his defense,

i.e., six to seven weeks before Judge Nauhaus rendered the trial court’s

verdict. Id. at ¶ 14.      McCullough alleged that “an acquaintance of

[McCullough], who has been involved in Allegheny County politics for some

time and who is familiar with [the] courthouse staff, told [McCullough] that he

had had a conversation with an individual who works in the courthouse and

who knew [Judge Nauhaus’] secretary.” Id. Specifically, McCullough alleged

that the secretary “advised the individual that [Judge Nauhaus] was of the

mind that the case was not proven, but after a conversation between [Judge

                                     - 15 -
J-A30004-17



Nauhaus] and his secretary, they agreed that a conviction of the five counts

dealing with the checks had to occur.” Id. McCullough further claimed that

Judge Nauhaus convicted him “of the charges associated with five particular

checks,” as foretold by the ex parte communication. Id. at ¶ 15.

       Given the allegations contained in his recusal petition, McCullough

asserted a violation of his due process rights under the United States and

Pennsylvania constitutions insofar as he was not “afforded a right to a [trial]

before a neutral factfinder or a right to a jury trial.”4 Id. at ¶ 34. Thus,

recognizing a conflict in testimony, McCullough requested “a hearing by a

neutral factfinder.” Id. at ¶¶ 32-33. McCullough also requested that “Judge

Nauhaus recuse himself of his own volition, or, alternatively, grant a hearing

on [the recusal petition] so that the matters contained herein may be more

fully explored.” Id.

       On November 9, 2015, on the day of sentencing, Judge Nauhaus

addressed McCullough’s petition for recusal on the record. In so doing, he

objected to the characterization of the alleged communications as ex parte

communications, believed the recusal matter to be a post-sentence issue, and

granted McCullough’s request to delay sentencing by thirty days. Sentencing

was rescheduled for December 17, 2015. McCullough was then colloquied on

his decision to delay sentencing beyond the ninety-day period. Id. at 12-14;

see Pa.R.Crim.P. 704(A) (“[S]entence in a court shall ordinarily be imposed
____________________________________________


4 McCullough’s petition makes clear the relief he seeks is not limited to
resentencing, but also may include a new trial.

                                          - 16 -
J-A30004-17



within 90 days of conviction or the entry of a plea of guilty or nolo

contendere.”).

       On November 12, 2015, the Commonwealth filed a “Request for an

Evidentiary Hearing and Appointment of Judge to Preside over [McCullough’s]

Petition for Judicial Recusal.”      The Commonwealth, inter alia, averred that

McCullough’s recusal petition alleged “material ex parte contacts between This

Honorable Court[, i.e., Judge Nauhaus], [Attorney Pushinsky], and unnamed

third parties.” Request for Evidentiary Hearing, 11/12/15, at ¶ 2. As a result,

the Commonwealth requested that Judge Nauhaus grant its request for an

evidentiary hearing and recuse himself from presiding over the hearing. On

November 16, 2015, McCullough filed a response to the Commonwealth’s

request for an evidentiary hearing. In the two-paragraph answer, McCullough

stated that he “joins in the Commonwealth’s request to have another judge

preside over [McCullough’s] hearing for judicial recusal.”        Response to

Evidentiary Hearing, 11/16/15, at ¶ 1. On the same day, President Judge

Jeffrey A. Manning (“PJ Manning”) issued an order scheduling an evidentiary

hearing on McCullough’s recusal petition for November 19, 2015.5

       PJ Manning presided over the evidentiary hearing, at which Martin L.

Schmotzer and Attorney Pushinsky testified. At the start of the hearing, PJ

Manning explained that he was presiding over the hearing because Judge

____________________________________________


5Given PJ Manning’s involvement, it appears that Judge Nauhaus granted the
Commonwealth’s request for an evidentiary hearing and recused himself from
presiding over the hearing.

                                          - 17 -
J-A30004-17



Nauhaus referred the recusal motion to him and to Judge David Cashman,

who was the administrative judge of the criminal division.       N.T. Hearing,

11/19/15, at 4-5.

      Mr. Schmotzer was called to the stand to testify about the third ex parte

communication. He testified that he was a friend of McCullough and that he

had conversations with McCullough about McCullough’s case. Id. at 10.

Specifically, Mr. Schmotzer testified that he relayed to McCullough a

conversation that “was told to [him] thirdhand.” Id. at 11. Mr. Schmotzer

explained, “[s]omeone called me up on the phone and asked to meet with me

about a conversation they had had, but it wasn’t with [Judge Nauhaus]. It

was with, you know, that person and the secretary, not the Judge.” Id. at 12.

The Commonwealth objected, based on hearsay, to the content of the

conversation.   The trial court sustained the objection.   Nonetheless, when

pressed by Attorney Will to name the source, Mr. Schmotzer refused to reveal

the source’s identity, without asserting any privilege. Id. at 15.

      McCullough next called to the stand Judge Nauhaus, who along with his

counsel was present in the courtroom. Id. at 16. Judge Nauhaus’ attorney

objected, arguing that Judge Nauhaus was incompetent to testify under

Pa.R.E. 605 (prohibiting witness testimony of presiding judge). PJ Manning

agreed, and thus sustained the objection made by Judge Nauhaus’ attorney.
Id. at 23. McCullough thereafter sought to elicit the testimony of Attorney

Pushinsky, whom McCullough, on the record, granted a limited waiver of the

attorney-client privilege regarding two ex parte communications Attorney

                                    - 18 -
J-A30004-17



Pushinsky had with Judge Nauhaus. Id. at 24-26.    Attorney Pushinsky,

however, through his counsel, insisted on a complete waiver of attorney-client

privilege before answering any questions. Over McCullough’s objections, the

trial court agreed with Attorney Pushinsky and permitted him to remain silent

in the absence of a full waiver of privilege.        Following McCullough’s

presentation of witness testimony, PJ Manning concluded that McCullough

failed to produce any evidence to call into question Judge Nauhaus’

impartiality. Id. at 45.   PJ Manning reasoned that the allegations in the

recusal petition, absent any evidence, were “scurrilous.” Id. at 46.   PJ

Manning thus denied and “vacated and discontinued” McCullough’s recusal

petition. Id. at 47.   Even though PJ Manning denied the recusal petition,

Judge Nauhaus also issued an order denying McCullough’s recusal petition on

December 10, 2015.

      Sentencing occurred, as scheduled, on December 17, 2015. Instead of

Judge Nauhaus, Judge David R. Cashman (“Judge Cashman”) presided over

the sentencing hearing. Judge Cashman explained that “Judge Nauhaus did

not recuse himself but, rather, asked that the case be reassigned for the

purpose of sentencing because of a health issue that he had, and President

Judge Manning then assigned the case to me for the purpose of sentencing.”

N.T. Sentencing, 12/17/15, at 38. On the five counts of theft by unlawful

taking, Judge Cashman sentenced McCullough to six to twelve months’

incarceration on each count to run consecutively. Id. at 39-40.   Judge

Cashman did not impose any additional penalty for the five counts of

                                     - 19 -
J-A30004-17



misapplication of entrusted property. Id. at 40.   McCullough’s aggregate

sentence was 30 to 60 months’ imprisonment.

     McCullough timely filed post-sentence motions, asserting, inter alia, that

he was entitled to a new trial because of “the improper handling and

disposition of [his] motion to recuse [Judge Nauhaus].”        Amended Post-

Sentence Motion, 12/30/15, at 12.       Following a hearing, Judge Cashman

denied McCullough’s post-sentence motions on February 5, 2016.             Judge

Cashman, however, granted McCullough bond pending appeal on the condition

that McCullough surrender his passport and not leave the jurisdiction without

the court’s prior approval.    McCullough timely appealed to this Court.

McCullough and the trial court complied with Pa.R.A.P. 1925.

     On appeal, McCullough presented the following issues, reproduced here

verbatim:

     [I.] Whether the evidence was insufficient as a matter of law on
     the counts charging theft by unlawful taking, 18 PACS § 3921,
     when the Commonwealth failed to prove beyond a reasonable
     doubt that [McCullough] knowingly took the property of the
     alleged victim unlawfully, since [McCullough] was a co-trustee of
     the alleged victim’s estate, her attorney, and a person who held
     (and believed he held) a valid power of attorney authorizing him
     to request that co-trustees issue checks from her estate?

     [II.] Whether the evidence was insufficient as a matter of law on
     the counts charging misapplication of entrusted funds, 18 PACS §
     4113, when the Commonwealth failed to prove beyond a
     reasonable doubt that [McCullough] requested that donations be
     made from the estate of an alleged victim for whom he was a
     fiduciary knowing that the donations were unlawful and involved
     a substantial risk of loss and detriment to the owner?

     [III.] Whether serious procedural errors occurred in the litigation
     of [McCullough’s] motion for recusal which alleged that three ex

                                   - 20 -
J-A30004-17


       parte communications           by       [Judge   Nauhaus]   substantially
       prejudiced him when,

          a) [Judge Nauhaus] refused to affirm or deny whether the
             ex parte communications actually took place;

          b) the judge presiding over the hearing on the [recusal]
             motion:

            i.    improperly excused [Judge Nauhaus] from
                  testifying  about     the   communications by
                  erroneously interpreting Rule 605;

            ii.   improperly excused [Attorney Pushinsky] from
                  testifying about the communications by ruling that
                  [McCullough] had to waive the entirety of his
                  attorney/client privilege as a condition for counsel’s
                  testimony on the discreet matters at issue;

           iii.   improperly excused [Mr. Schmotzer] who would
                  have identified a key source of information on an
                  ex parte communication by wrongfully declaring
                  hearsay; and

          c) the [trial court] failed to appoint an out of county judge
             to hear the motion, in each instance and collectively
             denying [McCullough] the opportunity to develop his
             claim in violation of his rights to due process of law under
             the constitutions of the United States and the
             Commonwealth?

McCullough’s Brief at 4-5 (unnecessary capitalizations omitted).6

       We first addressed and examined in detail McCullough’s third issue. See

Commonwealth v. McCullough, 201 A.3d 221, 238-45 (Pa. Super. 2018).

Briefly, we concluded that the trial court abused its discretion in (1) excusing

Judge Nauhaus and Attorney Pushinsky from testifying at the November 19,
____________________________________________


6 At that juncture, based upon our disposition of the initial appeal, we declined
to address McCullough’s first two issues, implicating the sufficiency of the
evidence. Those issues are now properly before us.

                                           - 21 -
J-A30004-17



2015 evidentiary hearing, and (2) allowing Mr. Schmotzer to withhold the

identity of the courthouse employee. Consequently, we remanded this case

to the trial court, on December 19, 2018, with instruction to conduct a new

evidentiary hearing on the recusal petition.

      On April 5, 2019, McCullough issued a subpoena duces tecum to the

Judicial Conduct Board (“JCB”), seeking “[a]ny and all records regarding or

memorializing interviews of individuals generated in connection with the

investigation by the [JCB] of a complaint against Senior Judge [Nauhaus]

concerning his conduct while presiding over [this case] in the Court of

Common Pleas of Allegheny County.” Subpoena, 4/5/19 at 3 (unnumbered).

In specific, McCullough sought “all witness statements, reports of interviews

and/or   other   investigative   reports   reflecting   statements   obtained   by

Investigator Doug Miller and/or any other investigator in connection with this

matter, including, but not limited to, interviews of Judge Nauhaus, [A]ttorney

[] Pushinsky, [Mr.] Schmotzer, and other persons.” Id.   McCullough also

specifically stated that the subpoena did not contain a request for production

of any attorney work product, “any internal [JCB] documents or minutes

reflecting the deliberative process of the [JCB] undertook in connection with

this matter.” Id.

      On April 22, 2019, the JCB filed a “Motion to Quash Subpoena and for a

Protective Order.”   The JCB argued that Article 5, Section 18(a)(8) of the

Pennsylvania Constitution “mandates that the records and information that

[McCullough] seeks—if they exist—are not public, and the Board is

                                      - 22 -
J-A30004-17



constitutionally required to maintain strict confidentiality.” Motion to Quash,

4/22/19 at ¶ 5.      The JCB further argued that, even if it possessed the

requested materials, McCullough could obtain the same by cross-examining

Judge Nauhaus, Attorney Pushinsky and Mr. Schmotzer at an evidentiary

hearing ordered by this Court on remand. Id. at ¶ 7. Accordingly, the JCB

requested that the trial court quash McCullough’s subpoena and protect “it

from further subpoena in this case without leave of court.” Id. at 3

(unpaginated).

      On May 1, 2019, Judge Cashman conducted an evidentiary hearing at

the start of which the JCB argued its motion to quash the subpoena. Counsel

for the JCB argued that under the Pennsylvania Constitution, complaints

initiated by the JCB are not public information. N.T. Hearing, 5/1/19 at 6.

The JCB noted that McCullough’s right to confront a witness in a criminal case

was not implicated because “these weren’t witnesses that were called by the

Commonwealth or not witnesses that go to directly to a defendant’s guilt or

innocence. They go towards whether or not [Judge Nauhaus] should have

recused himself.” Id. (sic). The JCB further noted that “[w]e’re not dealing

with the case in chief against [McCullough] but a recusal hearing.” Id. at 7-

8.   The JCB observed that McCullough could prove his recusal petition by

eliciting the testimony of Judge Nauhaus, Attorney Pushinsky and Mr.

Schmotzer, among others. Id. at 9. Ultimately, the JCB declined to confirm

or deny whether it ever had investigated a complaint filed against Judge

Nauhaus. Id. at 8.

                                    - 23 -
J-A30004-17



       In response, McCullough’s counsel noted that McCullough “was

interviewed by the JCB.” Id. at 9. McCullough’s counsel further noted that

he sought only witness statements from the JCB because they might be Brady

materials or be exculpatory in nature.7 Id. at 18. “We have not sought access

to [the JCB’s] work file. We’re not trying to get th[eir] deliberative process.

We’re not even asking for their outcomes, Judge. All we have sought was

witness statements that are in the possession of the [JCB]. We believe they’re

in their possession.” Id. at 19. McCullough’s counsel argued that based on

the JCB’s and McCullough’s competing constitutional rights—one favoring

confidentiality and the other guaranteed a right to confront—“there’s a

balancing test the [c]ourt is required to conduct. And a criminal defendant’s

right to access statements should take precedence.” Id. The Commonwealth

declined to take a position on the subpoena issue. Id. at 21. Following the

hearing, the trial court granted the JCB’s motion to quash and the protective

order.8

       Thereafter, the Commonwealth, represented by Attorney Michael W.

Streily, characterized McCullough’s claims relating to the recusal issue as

nothing more than “smoke and mirrors.” Id. at 22.   The Commonwealth

remarked:

____________________________________________


7 McCullough’s counsel premised his argument on the Sixth Amendment to
the United States Constitution and Article 1, Section 9 of the Pennsylvania
Constitution.
8The docket reveals that the trial court filed the order granting the JCB’s
motion on May 9, 2019.

                                          - 24 -
J-A30004-17


      However, the only way that we’re going to prove that this is smoke
      and mirrors is by having a full hearing today. Because there are
      pending charges against [McCullough], as Your Honor knows, at
      CP-02-CR-000081-2016. They involve perjury, false swearing,
      unsworn falsification.     [McCullough] would have a Fifth
      Amendment right.

            Your Honor, we have to have a full hearing. We want
      [McCullough] to take the stand. Your Honor I have discussed this
      with his attorney, [Adam B.] Cogan. I have discussed this with
      his attorney David Pollock, who represents him on the 2016
      charges.

            Your Honor, it would be the motion of the Commonwealth,
      and this is subject to [McCullough] taking the stand and subjecting
      himself to cross-examination. But Your Honor, we would make a
      motion to nolle pros those charges at 2016, so that he has no fear
      of self-incrimination and he can take the stand and be cross-
      examined on these alleged ex parte communications.
Id. at 22-23. Thus, under Rule 585 of the Pennsylvania Rules of Criminal

Procedure, the Commonwealth agreed to nolle pros with prejudice the 2016

charges in exchange for McCullough taking the stand. Id. at 23. The trial

court, however, observed that the Commonwealth’s offer for nolle pros was

“premature” because McCullough had waived the recusal issue by failing to

raise it at the earliest possible moment. Id. at 24-26. McCullough’s counsel

did not object to the trial court’s rejection of the Commonwealth’s nolle pros

offer. Id. at 27. Rather, McCullough’s counsel agreed with the trial court and

proceeded to call the first defense witness, Judge Nauhaus. Id. (responding

by using the term “exactly” after the trial court called the Commonwealth’s

motion “premature”).

      Judge Nauhaus testified that he presided over the instant case, which

involved, among other things, theft charges against McCullough. Id. at 29.

Judge Nauhaus was asked about the first instance of ex parte communication



                                    - 25 -
J-A30004-17



with Attorney Pushinsky in connection with McCullough’s filing of a habeas

petition. Id. at 30-31. Judge Nauhaus testified that he was disturbed about

the habeas filing and that he had a telephone conversation with Attorney

Pushinsky about it. Id. at 31. Judge Nauhaus acknowledged that he called

only Attorney Pushinsky and that the Commonwealth and McCullough were

not on the line. Id. at 32-33. Describing the contents of the telephone call,

Judge Nauhaus testified:

      What I made known to [Attorney] Pushinsky was the fact that it
      was the second habeas motion that had been filed in this case.
      This case had been handled by another Judge and it went to the
      Superior Court. It came back down. The other judge had ruled
      on the original habeas motion. I called [Attorney] Pushinsky to
      tell him it was the second motion. And to tell him that I would
      hear it. And to tell him that this case had dragged on far too long
      and to tell him when the hearing was going to be.
Id. at 32. Judge Nauhaus denied discussing anything else on that particular

call. Id. Judge Nauhaus testified that he did not consider his telephone call

with Attorney Pushinsky, which lasted five minutes, to constitute ex parte

communication. Id. at 33.

      McCullough’s counsel then asked Judge Nauhaus whether he was ever

interviewed by or provided a statement to the JCB in connection with this

case. Id. at 34. The trial court, however, instructed Judge Nauhaus not to

answer the question, noting that it “had nothing to do with” the evidentiary

hearing and that it was irrelevant. Id. McCullough’s counsel did not object

to the trial court’s instruction. Instead, counsel asked Judge Nauhaus a follow-

up question relating to a possible investigation by the JCB pertainnig to

McCullough’s case. The trial court again instructed Judge Nauhaus that he did

                                     - 26 -
J-A30004-17



not “have to answer that either.” Id. McCullough’s counsel once again did

not object and continued his examination of Judge Nauhaus. Judge Nauhaus

then testified that he did not recall advising the Commonwealth or McCullough

of his telephone call with Attorney Pushinsky relating to the habeas motion.
Id. at 34-35.

       Next, Judge Nauhaus denied that there was a second ex parte telephone

call with Attorney Pushinsky.9 Id. at 35. When asked whether he recalled

Attorney Pushinsky calling his chambers to set up a status conference, Judge

Nauhaus answered in the negative. Id. at 35, 37. McCullough’s counsel

thereafter    questioned     Judge     Nauhaus     about   the   allegation   that   he

communicated to Attorney Pushinsky through a mutual friend to go non-jury.
Id. at 37. Judge Nauhaus acknowledged that Attorney Pushinsky and he had
____________________________________________


9 As the parties concede, this second ex parte telephone call between Judge
Nauhaus and Attorney Pushinsky was never raised or challenged in the recusal
petition or at any point during the initial phase of this appeal.        See
McCullough’s Supplemental Brief at 14, n.4; Commonwealth’s Supplemental
Brief at 22, n.5. McCullough also does not establish how or when he
discovered this alleged second ex parte telephone call. Additionally, our
December 19, 2018 remand order explicitly directed the trial court to conduct
a new evidentiary hearing on the recusal petition.            Thus, because
McCullough did not allege the second ex parte communication in the recusal
petition, we agree with the Commonwealth’s assertion that he abandoned his
right to seek recusal on that basis. Commonwealth’s Supplemental Brief at
22, n.5. Insofar as McCullough attempts to raise the second ex parte
communication at the May 1, 2019 evidentiary hearing, we decline to consider
it because it was beyond the scope of our remand order.                  See
Commonwealth v. Sepulveda, 144 A.3d 1270, 1280 n.19 (Pa. 2016)
(noting that “where a case is remanded for a specific and limited purpose,
issued not encompassed within the remand order may not be decided on
remand, as a remand does not permit a litigant a proverbial second bite at
the apple.”) (citation omitted); see also Pa.R.A.P. 2591.

                                          - 27 -
J-A30004-17



a mutual friend, Paul Needle (“Mr. Needle”) whom he described as a

psychologist. Id. at 37, 43. Judge Nauhaus denied that he discussed with

Mr. Needle his preference for McCullough to go non-jury. Id. at 38. On the

contrary, Judge Nauhaus testified that he prefers “jury trials over non-jury

trials.” Id. at 38. Nonetheless, Judge Nauhaus testified that he shared with

Mr. Needle his general observation that McCullough’s case lacked jury appeal

because McCullough “was charged with scamming a demented, old woman

who had no heirs, but a load of money.” Id. at 47-48. Judge Nauhaus further

testified that he “talked to [Mr. Needle] about trial strategy” on a lot of cases,

including McCullough’s. Id. at 46. Finally, McCullough’s counsel questioned

Judge Nauhaus about the allegation that, during the pendency of McCullough’s

trial, Judge Nauhaus discussed with his secretary that McCullough was guilty

of five counts of theft. Id. at 39-41. Judge Nauhaus denied the allegation,

explaining that “[a]t the time of the trial, whether you know it or not, I was a

Senior Judge. And as a Senior, I didn’t have an assigned secretary. I shared

a secretary with I believe two other judges. That woman’s name was Peggy

Moore [(“Ms. Moore”)].” Id. at 40.

      On cross-examination, Judge Nauhaus denied that he was friends with

Attorney Pushinsky or that he socialized with Attorney Pushinsky. Id. at 41.

Judge Nauhaus also denied that he yelled at Attorney Pushinsky during the

first telephone conversation relating to the habeas petition. Id.   Judge

Nauhaus explained that he did not think his telephone call to Attorney

Pushinsky was improper because he was not discussing the issues involved.

                                     - 28 -
J-A30004-17
Id. at 42. “I was telling him when the hearing was going to be and I just

wanted this case to go forward. It was foot dragged.” Id.

      Elaborating on his interaction with Mr. Needle, Judge Nauhaus

remarked:
      I was not trying to back channel. I didn’t even know that he knew
      [Attorney] Pushinsky. I was basically talking about the fact that
      I knew about the case had no jury appeal at all. And we were just
      talking about the whole case and the fact that there should be
      consideration for a non-jury trial with a case like that. This was
      [(sic)] case involved with scamming a demented woman.
Id. at 43.    Judge Nauhaus further stated that Attorney Pushinsky never

responded to him in any way about the communication with Mr. Needle and

that Mr. Needle never gave him any feedback about Mr. Needle’s conversation

with Attorney Pushinsky. Id. at 43-44.     Judge Nauhaus repeated that he

preferred jury trials because they were easier. Id. at 44. He once again

denied that he ever discussed McCullough’s case with his secretary, Ms.

Moore, and that he fairly and impartially presided over McCullough’s trial. Id.

at 45. Judge Nauhaus acknowledged that he did not let any anger toward

Attorney Pushinsky or McCullough affect the outcome of McCullough’s trial.
Id. Finally, in answering the question whether he felt any reason to recuse

himself from the guilt phase of McCullough’s trial, Judge Nauhaus stated:

      At the time the motion was filed, the answer to that was no.
      Eventually, I did recuse. It had to do with the fact I didn’t think I
      could fairly sentence after all of these motions and all of these
      things occurred. I didn’t think I could fairly sentence him. I asked
      Judge Manning to assign it to someone else. So I did recuse
      myself, but not for the reasons that were listed in the original
      [recusal] petition.




                                     - 29 -
J-A30004-17
Id.   On re-direct, Judge Nauhaus explained that he sent a letter to Judge

Manning “asking to give it to someone else.” Id. at 48. Judge Nauhaus denied

any involvement in sentencing McCullough. Id. at 48-49.

      Judge Cashman noted that he entered Judge Nauhaus’ recusal on the

record at the sentencing hearing, explaining:

      Judge Nauhaus told me that he had come from his position that
      his blood pressure was off the chart and he couldn’t handle it any
      further. And that’s why he gave it to Judge Manning, who was the
      President Judge who supervises the work of the Senior Judges.
      And Judge Manning as the President Judge gave it to me because
      at the time I was the Administrative Judge in the Criminal Division.
Id. at 50-51. McCullough’s counsel acknowledged that there were no “threats

at the [status] conference” for McCullough to go non-jury. Id. at 55.

      McCullough next called to the stand Attorney Pushinsky. Id. at 56. At

the start of Attorney Pushinsky’s        testimony,   McCullough waived his

attorney/client privilege in connection with any ex parte communications his

former counsel, Attorney Pushinsky, had with Judge Nauhaus as set forth in

the recusal petition. Id. at 57.   Attorney Pushinsky testified that he was

McCullough’s trial counsel in the instant matter. Id. at 58. He testified that

he filed a habeas petition on December 29, 2014 and that, shortly thereafter,

he received a telephone call from Judge Nauhaus regarding the habeas filing.
Id. at 58-59. Attorney Pushinsky testified that Judge Nauhaus called his office

and talked to him after his secretary transferred Judge Nauhaus’ call to him.
Id. at 59. Attorney Pushinsky described Judge Nauhaus as “pretty upset” or

“upset, angry, bothered.” Id.    Attorney Pushinsky recalled that Judge



                                     - 30 -
J-A30004-17



Nauhaus’ voice was raised and that he “started yelling at me about the motion

I had just filed.” Id. at 59-60.   Describing the nature of Judge Nauhaus’

comments, Attorney Pushinsky recalled Judge Nauhaus stating that “[t]he

motion was improper. It was too long, you attached too many things to it.

Habeas corpus motions should properly be decided solely on the transcript.

And therefore, the arguments that I included in the motion and documentary

exhibits that were attached to the motion were improper.” Id. at 60. Attorney

Pushinsky testified that he found Judge Nauhaus’ response to be improper.
Id. Attorney Pushinsky also testified that he told Judge Nauhaus that he
      was going to do [his] job as a lawyer and file the motions I thought
      were appropriate. And that his job was rule on the motions. And
      if he didn’t like the motions or thought the motion was incorrect,
      he could rule against [him] and if I wanted to and thought it
      appropriate, I take him up on appeal. His job was to decide
      motions and my job was to file them.
Id. at 61. Attorney Pushinsky estimated that the telephone call with Judge

Nauhaus lasted five to ten minutes. Id. Attorney Pushinsky acknowledged

that prior to Judge Nauhaus’ call, he had never received a telephone call from

a judge regarding the filing of a habeas motion. Id. at 61-62.    Attorney

Pushinsky confirmed that the Commonwealth and McCullough were not on the

telephone call with Judge Nauhaus. Id. at 62. Attorney Pushinsky added that

he would have declined to receive Judge Nauhaus’ call had he known the

reason for the call. Id.

      I didn’t know why I got the phone call. If I had known in advance
      what the phone call was going to be about, I wouldn’t have taken
      the phone call. When my secretary said that Judge Nauhaus was
      on the line, I had no idea what the call was about. He may have
      wanted to say come in tomorrow for a status conference. I didn’t


                                     - 31 -
J-A30004-17


      know what the conversation would be when I took [the] phone
      call.
Id. Attorney Pushinsky testified that he considered Judge Nauhaus’ call to be

improper and ex parte communication. Id.

      Attorney   Pushinsky   next   testified   about   the   second   ex   parte

communication he had with Judge Nauhaus. Id. at 63. Attorney Pushinsky

testified that, at some point prior to trial, he called Judge Nauhaus’ chambers

to schedule a status conference. Id.     Someone on Judge Nauhaus’ staff

answered the call and placed him on hold. Id. at 63-64. Thereafter, according

to Attorney Pushinsky, Judge Nauhaus got on the line. Id. at 64.

             The Judge wanted to know what I was calling about. I said
      that I wanted to have a status conference and there were certain
      issues related to the case that I thought should be discussed prior
      to normal court proceedings. Issues on how to either address,
      and I don’t mean answer necessarily, but how would we go to
      present the issues.

       ....

      The Judge asked what the issues were what I wanted to discuss
      on the status conference.
Id. at 64-65. Attorney Pushinsky relayed that he neither anticipated speaking

directly with Judge Nauhaus nor wanted to discuss any substantive issues with

him. Id. at 63. As a result, when asked by Judge Nauhaus about what issues

he wanted to discuss, Attorney Pushinsky recalled telling Judge Nauhaus

something to the effect: “[y]ou don’t really want me to tell you now, do you?
Id. at 65. Judge Nauhaus, however, responded in the affirmative. Id.

      I told him what the first issue was. He said, next. I told him what
      the next issue, and he said no. I don’t remember how many
      issues. But I was told that there would be no status conference
      on those issues that I thought we should discuss at a status
      conference.

                                    - 32 -
J-A30004-17
Id. Attorney Pushinsky testified that he did not discuss with Judge Nauhaus

whether McCullough would testify at trial. Id. at 66. He further testified that,

although Judge Nauhaus denied him the opportunity to have a status

conference, Judge Nauhaus did not deny any relief on the merits. Id. (“There

was no suggestion of what the rulings would be on the substantive issues.”).

Attorney Pushinsky relayed that the Commonwealth was not a part of this

second exchange with Judge Nauhaus. Id. at 64. Attorney Pushinsky testified

that he “worked very closely” with McCullough and that he discussed with

McCullough his call to Judge Nauhaus’ chambers. Id. at 68.

      Attorney Pushinsky also testified about his communication with Mr.

Needle, a mutual friend of his and Judge Nauhaus’, relating to non-jury trials.
Id. Attorney Pushinsky recalled that, prior to trial, Mr. Needle conveyed to

him that Judge Nauhaus “thought we should consider going non-jury. I can’t

say that there was a preference for, that the Judge relayed a preference. That

was what the friend said to me.” Id. at 68. In clarifying, Attorney Pushinsky

stated that “I guess Judge Nauhaus was talking to [Mr. Needle] about the trial

that he was doing. And [Mr. Needle] said, Pushinsky should think about

going non-jury.” Id. at 70 (emphasis added). Attorney Pushinsky testified

that he and McCullough had “extensive discussions about the jury/non-jury

selection.” Id. at 72. Attorney Pushinsky further testified that McCullough

did not pursue a recusal motion until after verdict. Id. at 72.

      On cross-examination, Attorney Pushinsky acknowledged that he did not

socialize with Judge Nauhaus. Id. at 73. Attorney Pushinsky recalled that

                                     - 33 -
J-A30004-17



when he entered his appearance, this case was before the Honorable Donald

Machen. Id. When McCullough inquired about Judge Machen’s reputation and

judicial temperament, Attorney Pushinsky relayed:

      I would have told him that Judge Machen was known to be
      mercurial and that he can appear on the bench one day as your
      best friend, and the next moment fly off the handle. Go in
      different directions, so you didn’t know who you were going to see
      when you went before Judge Machen. And I believe I had a good
      relationship with Judge Machen.
Id. at 74-75. Attorney Pushinsky recalled that he also had a conversation

with McCullough about Judge Nauhaus’ judicial temperament when this case

was assigned to him. Id. at 75.
      With all the years that I’ve had, I’ve never had a case before Judge
      Nauhaus. So I could only relate what I have heard from other
      people. And he could be extremely acerbic, arrogant. And that I
      speak to a number of lawyers who I could talk to who may have
      had more experience with Judge Nauhaus to find out what it was
      like to practice before Judge Nauhaus.
Id. at 75-76. Attorney Pushinsky reaffirmed that Judge Nauhaus called him

after he had filed the habeas petition to yell at him. Id. at 79 (“It wasn’t the

first time a judge has yelled at me and it probably wouldn’t be the last.”).

Attorney Pushinsky acknowledged that although he entered his appearance in

October 2011, he did not file the habeas petition until December 29, 2014.
Id. at 81.   Explaining the timing of the habeas filing, Attorney Pushinsky

testified:

      The file at that point was extensive. It would have taken me a
      long time to go through with it. We had a change in Judge’s [sic].
      That would have entailed change in strategy. Perhaps we didn’t
      think the motion was appropriate while it was before Judge
      Machen. If you tell me when Judge Nauhaus was assigned the
      case, it probably wouldn’t have been all that long after Judge
      Nauhaus got the case. And we started developing the case for it
      to be tried before Judge Nauhaus.

                                     - 34 -
J-A30004-17
Id. at 81-82.   For purposes of providing background, Attorney Pushinsky

testified:

      I knew that the Judge was going to be leaving for a lengthy
      vacation. [McCullough] and I believed that it was important to
      get the motion in his hands before he left town. We actually, as I
      recall, considered that he might get angry if we filed after he left
      town. So as I recall, timed the filing so that he could have it, he
      could take it with him and rule on it at his leisure. He’s going to
      be away and there was nothing that was going to happen at the
      trial. We weren’t looking for a ruling in the next 48 or 72 hours.
      Nothing was going to occur until he came back to Pittsburgh[.]
Id. at 83-84. Attorney Pushinsky described his reaction after receiving Judge

Nauhaus’ call. Id. at 82. “I got angry and I yelled back at the Judge, so

physically upset[.] But I said to him, my job is to file motions and you rule

on them. You do what you want and I will take whatever appropriate action

we have for it.” Id. Attorney Pushinsky denied being intimidated by Judge

Nauhaus or being visibly shaken. Id. at 82-83. Attorney Pushinsky remarked

that he informed McCullough about Judge Nauhaus’ phone and discussed it

with McCullough in his office. Id. at 83. Attorney Pushinsky, however, denied

informing the Commonwealth:

      Because I thought the Judge was blowing off steam. He was angry
      that he got dropped this 100-page document on the eve of him
      going away, and he got angry. Just like I said to [McCullough], I
      would get angry and yell. I thought the Judge got angry. Yes, it
      was improper. Would I have taken the call if I knew what the call
      was about? The answer would be no. I didn’t think it really
      addressed merit issues in terms of the merits of the case. And so
      I didn’t want to make a mountain of what at that point I perceived
      as a mole hill, even if it was improper.
Id. at 84-85.    Attorney Pushinsky also denied that Judge Nauhaus’ call

influenced his opinion about whether McCullough should proceed jury or non-

jury. Id. at 85. He testified that he did not believe Judge Nauhaus’ call was

                                     - 35 -
J-A30004-17



a sufficient basis to seek his recusal. Id. Attorney Pushinsky acknowledged

that, during a hearing on February 2, 2015, he specifically rejected Judge

Nauhaus’ invitation to have McCullough seek his recusal in this case. Id. at

89.

      Attorney Pushinsky remarked that he informed McCullough of his

conversation with Mr. Needle. Id. at 90. He, however, denied following up

with Judge Nauhaus on his conversation with Mr. Needle. Id.   Attorney

Pushinsky conceded that he viewed his conversation with Mr. Needle as ex

parte, “but no different than any time the Judge’s [(sic)] in the Criminal

Division or even Civil Division suggest to counsel they ought to consider going

to a non-jury.” Id. Attorney Pushinsky, however, denied the allegation that

he told McCullough that Judge Nauhaus would sandbag him. Id. at 91. He

explained that he did not think a judge is going to “screw over, sandbag a

party that decides not to go in that direction. There was nothing said by Judge

Nauhaus that indicated to me that as much as I disagree with his verdict, he

wouldn’t do anything other than decide the case as he thought it should be

decided.” Id.   Attorney Pushinsky testified that he did not view his

conversation with Mr. Needle as an implicit threat from Judge Nauhaus. Id.

at 92.   Finally, Attorney Pushinsky acknowledged that it was McCullough’s

decision to go non-jury. Id. at 93 (“I looked over at [McCullough] and he

nodded his head at me. So I said, Your Honor we’ll go non-jury.”); see id. at

102 (noting McCullough decided to go non-jury).




                                    - 36 -
J-A30004-17



      Following Attorney Pushinsky’s testimony, the Commonwealth informed

the trial court that it was withdrawing its offer to nolle pros the 2016 charges.
Id. at 104-05. McCullough objected. In so doing, he noted that he agreed

with the offer and that the Commonwealth withdrew it only because he

objected to the Commonwealth’s examination of Attorney Pushinsky based on

attorney/client privilege. Id. at 105, 115. The parties eventually stipulated

that McCullough “was in agreement with the offer.” Id. at 118.

      McCullough next called Mr. Schmotzer to the stand, who testified that

he was a friend of McCullough, noting that this case has strained their

friendship. Id. at 107-08. Mr. Schmotzer indicated that he repeatedly urged

McCullough to opt for a jury trial. Id. at 108-09. Initially, Mr. Schmotzer

declined to answer questions about what he shared with McCullough six to

seven weeks prior to the verdict being rendered in this case. Id. at 108-09.

He then testified that he “spoke with one or two persons” about Judge

Nauhaus’ uncertainty relating to the charges pending against McCullough. Id.

at 112.      While declining to name the individuals involved, Mr. Schmotzer

testified:

      I will not give you their names. I will tell you this. It’s the
      secretary from what I can recall. It was the secretary that
      motivated the Judge to say something like, you have to find him
      guilty because I think the charges were dismissed on all the small
      counts. I think it was the secretary who was doing the motivation
      of telling the Judge that he has to be found guilty of something
      because of the optics of the case. I believe [McCullough] is an
      honest man and a good man. But that’s not what the optics of
      this case is.




                                     - 37 -
J-A30004-17
Id. Mr. Schmotzer, however, repeatedly refused to reveal the identity of the

source for this information, claiming that he gave the person his “word” and

would not break confidences. Id. at 113. In turn, Judge Cashman found Mr.

Schmotzer in civil contempt pending his identification of the source. Id.

     Thereafter, McCullough asked the trial court’s permission to offer the

testimony of Attorney Pollock, who represents him in connection with the 2016

charges. Id. at 115. Among other things, McCullough sought to establish

that Attorney Pollock observed Judge Nauhaus in Judge Cashman’s chambers

“immediately prior to sentencing.” Id.     Judge Cashman remarked: “I will

stipulate to that. He was in my chambers. And he was telling me his position

for recusal.” Id. at 116. Judge Cashman further stated that Judge Nauhaus

did not discuss McCullough’s case, but rather that “his blood pressure was out

of whack.” Id. Finally, Judge Cashman denied any involvement by Judge

Nauhaus in fashioning McCullough’s sentence. Id.

     Judge Cashman asked Mr. Schmotzer to be brought back to cure the

contempt. Id. at 119. After Judge Cashman indicated that he would conduct

a contempt hearing the following day, Mr. Schmotzer agreed to answer the

question. Id. at 122-23. Mr. Schmotzer explained:

     The Judge and the secretary were in their chambers. And they
     were having a discussion, just talking. And the secretary
     volunteered what she thought of the case. Judge Nauhaus has
     not made a decision yet. From what I recollect, she said that
     you have to convict him of something.

       ....
     I think he was leaning towards an acquittal.



                                     - 38 -
J-A30004-17
Id. at 123. According to Mr. Schmotzer, this conversation was relayed to him

by a court employee. Id. He identified the empoyee as Janine Palmer who

also goes by Janine McVay (“Ms. McVay”). Id. at 125.

      On cross-examination, Mr. Schmotzer acknowledged that he did not

know whether Ms. McVay worked in the court system when he spoke to her

about McCullough’s case. Id. at 125. When the Commonwealth confronted

Mr. Schmotzer about testimony at the November 19, 2015 hearing where he

stated that he told McCullough to go non-jury, Mr. Schmotzer remarked that

the transcript was “100 percent wrong.” Id. at 126-27.

      Attorney Megan Will testified next. She testified that Mr. Schmotzer’s

recollection of what he said at the November 19, 2015 hearing was

inconsistent. She testified that “[a]t the hearing, he testified that he did tell

[McCullough] to go non-jury. He confirmed that with me on the phone the

night before that hearing.” Id. at 129 (emphasis added). The trial court kept

open the record for additional testimony.

      On May 8, 2019, Judge Cashman resumed the evidentiary hearing, at

which McCullough offered the testimony of Mr. Needle, Ms. McVay and Ms.

Moore, Judge Nauhaus’ secretary. N.T. Hearing, 5/8/19, at 3.

      Mr. Needle, a self-employed psychologist, testified that he had known

Judge Nauhaus for twenty-two years. Id. at 4-5. He recalled that he came

to be friends with Judge Nauhaus because they worked out at the same gym

at the same time. Id. at 5. He testified that he has known Attorney Pushinsky

for “[a]pproximately the same amount of time.” Id. Mr. Needle considered

                                     - 39 -
J-A30004-17



Attorney Pushinsky to be a friend. Id. Mr. Needle confirmed that he was a

mutual friend of Judge Nauhaus and Attorney Pushinsky. Id. at 6. Mr. Needle

testified that, prior to McCullough’s trial, he had a discussion with Judge

Nauhaus about a case. Id. at 6, 9. “I didn’t know at the time the man’s name

or what the case was about.” Id. at 6.   Mr. Needle recalled that Judge

Nauhaus discussed with him his thoughts about the case. Id. Specifically,

Mr. Needle testified that “[Judge Nauhaus] said that he had read the case very

carefully and there was a lot of material. And it was his opinion that perhaps

a jury might not always understand the complexities of the case.       So he

thought perhaps a non-jury trial would be appropriate.” Id.   Mr. Needle,

however, could not recall Judge Nauhaus’ exact words. Id. According to Mr.

Needle, at the time he discussed McCullough’s case with Judge Nauhaus,

Judge Nauhaus was aware that Mr. Needle was friends with Attorney

Pushinsky. Id. at 7.   Mr. Needle recalled that the conversation about

McCullough’s case “was fairly short,” “no more than five minutes. Id. at 7-9.

This discussion occurred in Judge Nauhaus’ living room with no one else

present. Id. at 8. Mr. Needle denied having any other conversations with

Judge Nauhaus regarding McCullough’s case. Id.

      Mr. Needle testified that he had a conversation with Attorney Pushinsky

at a mutual friend’s dinner party, where he informed Attorney Pushinsky “what

I was told by Judge Nauhaus that he thought the case was highly complicated,

and perhaps a non-jury trial would be appropriate.” Id. at 9-10. Mr. Needle

recalled Attorney Pushinsky’s response. “He said, thank you very much, but

                                    - 40 -
J-A30004-17



I will give this information to my client. However, this decision is up to him

and not to me.” Id. at 10. According to Mr. Needle, his conversation with

Attorney Pushinsky lasted only a “few minutes.” Id. at 10. Mr. Needle also

testified that he did not have any follow-up discussions with Judge Nauhaus

regarding McCullough’s case after he spoke to Attorney Pushinsky. Id. at 11.

He also denied having any additional discussions with Attorney Pushinsky. Id.

      On cross-examination, Mr. Needle denied that Judge Nauhaus instructed

him to tell Attorney Pushinsky that McCullough should opt for a non-jury trial.
Id. at 12.

      McCullough next presented the testimony of Ms. McVay for purposes of

corroborating Mr. Schmotzer’s testimony. Id. at 14. Ms. McVay testified that

she knew Mr. Schmotzer because she worked for him in 2012. Id. at 15. She

testified that she was “good friends” with Mr. Schmotzer. Id. at 16. Ms.

McVay relayed that she also was friends with McCullough whom she first met

“through Allegheny County politics.” Id.   She testified that she would

occasionally go out with Mr. Schmotzer and McCullough to talk about politics.
Id. at 17. Although she acknowledged that they discussed his charges, Ms.

McVay denied that they ever discussed McCullough’s trial. Id. According to

Ms. McVay, she was employed as a minute clerk by Allegheny County

courthouse when McCullough’s trial commenced in April 2015. Id.   She

described that a minute clerk was tasked with assisting “the Judge in the

courtroom and do court orders.” Id. at 17-18. Ms. McVay, however, was a

floater, not assigned to any particular courtroom. Id. at 18.   She further

                                    - 41 -
J-A30004-17



relayed that, as of the time of the hearing, she held the same position in the

courthouse. Id. When asked whether she could recall a conversation with

Ms. Moore, where Ms. Moore told her that she convinced Judge Nauhaus to

convict McCullough of the theft charges, Ms. McVay denied any knowledge of

any such conversation. Id. at 18-19. In fact, she denied ever having this

type of conversation with anyone. Id. at 18. Ms. McVay also denied that she

ever had this type of discussion with Mr. Schmotzer. Id. at 19. Specifically,

she denied that she ever had a conversation with Mr. Schmotzer “about the

verdict” in McCullough’s case. Id. Ms. McVay also denied that she told Mr.

Schmotzer not to reveal that she had a conversation with him. Id. at 21.

Similarly, according to Ms. McVay, Mr. Schmotzer never told her that he was

not going to reveal that she was the individual with whom he had the

discussions. Id.

      On cross-examination, Ms. McVay reaffirmed that Ms. Moore “never told

[her] that Judge Nauhaus felt that the Commonwealth had not proved its

case.” Id. at 20.   Likewise, she also reaffirmed that she “never told Mr.

Schmotzer that [Ms.] Moore told [her] that Judge Nauhaus felt that the

Commonwealth had not proven its case.” Id.

      McCullough called his last witness Ms. Moore, who testified that she

works as a secretary to Judge Manning at the Allegheny County Courthouse.
Id. at 22. She testified that during McCullough’s trial, she was loaned out to

Judge Nauhaus. Id. She denied that she knew McCullough personally. Id.

However, she conceded that she knew “him from court.” Id.   Ms. Moore

                                    - 42 -
J-A30004-17



testified that she knew Attorney Pushinsky, but denied any recollection of

Judge Nauhaus calling him following his filing of the habeas petition. Id. at

22-24. She also denied any recollection of Attorney Pushinsky calling Judge

Nauhaus’ chambers in connection with a status conference. Id. at 24. Ms.

Moore further denied the allegation that she had conversations with Judge

Nauhaus regarding the verdict in McCullough’s case during the pendency of

the case. Id. Specifically, she denied that she discussed with Judge Nauhaus

that the Commonwealth had not proven its case beyond a reasonable doubt.
Id. Ms. Moore recalled that she “may have talked about it with pleadings and

stuff, because I had to put all that stuff in order.” Id. at 24-25. She also

denied discussing the verdict in McCullough’s case with Ms. McVay or in the

presence of Ms. McVay. Id. at 25. Ms. Moore testified that she did not know

Ms. McVay as she was new to the courthouse at the time. Id. On cross-

examination, Ms. Moore rejected the allegation that she “ever t[old] Ms.

McVay that Judge Nauhaus had told [her] that the Commonwealth had not

proven its case against [McCullough], and that he felt compelled to issue a

verdict[.]” Id. at 26.

      Given Ms. McVay’s and Ms. Moore’s testimony, McCullough’s counsel

abandoned Mr. Schmotzer’s allegation as a basis for seeking Judge Nauhaus’

recusal. Id. at 42 (“I can’t argue the merits of the petition on that point in

light of the testimony. I will not do that.”). Following the hearing, Judge

Cashman denied McCullough’s recusal petition for want of merit. See Trial

Court Order, 5/8/19. McCullough filed a supplemental appeal. The trial court

                                    - 43 -
J-A30004-17



directed McCullough to file a supplemental Rule 1925(b) statement.

McCullough complied, raising ten assertions of error containing multiple sub-

issues and spanning seven pages.               In response, the trial court issued a

detailed supplemental Rule 1925(a) opinion, concluding that McCullough’s

recusal petition lacked merit.

       On appeal before us,10 in addition to the two remaining issues regarding

sufficiency, see supra, at 20, McCullough now presents the following four

supplemental issues which we have renumbered for ease of disposition:

       [III.] Whether the trial court erred in failing to grant McCullough
       a new trial when Judge Nauhaus’ conduct established his lack of
       impartiality and appearance of bias and impropriety?

       [IV.] Whether Judge Nauhaus’ actions in discussing matters
       pertaining to the resolution of McCullough’s case violated his
       constitutional right to be present at all relevant proceedings?

       [V.] Whether the trial court erred in quashing the subpoena to the
       [JCB] where McCullough requested only witness statements that
       went directly to the resolution of his recusal petition?

       [VI.] Whether the trial court erred in failing to find prosecutorial
       misconduct in the Commonwealth’s unilateral decision to rescind
____________________________________________


10 On July 10, 2019, we granted the JCB’s application to intervene in this
appeal to address McCullough’s fifth (“V”) supplemental issue. Upon invitation
by this Court, the JCB filed an intervenor’s brief on November 19, 2019. The
JCB asserts that the trial court did not err in granting its motion to quash
McCullough’s subpoena because Article V, Section 18 of the Pennsylvania
constitution mandates that the confidentiality of the complaints to, and the
investigations by, the JCB be protected. See Intervenor’s Brief at 12. The
JCB aptly notes that McCullough “does not cite any binding cases where a
court ordered the production of materials that were constitutionally protected
in a criminal trial, let alone a recusal hearing.” Id. at 20. The JCB points out
that, although he raised it below, McCullough has abandoned his argument
that “his Confrontation Clause rights under the Sixth Amendment or Article I,
Section 9 have been violated” by failing to assert it before us. Id. at 21, n.9.



                                          - 44 -
J-A30004-17


       the agreement it had with McCullough to nol[le] pros charges
       pending against him in exchange for his testimony at the recusal
       hearing?

McCullough’s Supplemental Brief at 1 (unnecessary capitalizations omitted).11

       We address Appellant’s claims seriatim. As mentioned, in addition to

the foregoing,12 McCullough argues his convictions for theft by unlawful taking

and misapplication of entrusted funds were not supported by sufficient

evidence.

       With respect to his convictions for theft by unlawful taking, McCullough

claims the Commonwealth failed to prove beyond a reasonable doubt that he

knowingly and unlawfully took Jordan’s property because (1) he was a co-

trustee of Jordan’s estate; (2) served as her attorney; and (3) possessed, in

his opinion, a valid power of attorney authorizing him to ask other co-trustees

to issue checks from her estate. McCullough’s Brief at 31-42.

       “A claim challenging the sufficiency of the evidence is a question of law.”

Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000).

       The standard we apply in reviewing the sufficiency of the evidence
       is whether viewing all the evidence admitted at trial in the light
       most favorable to the verdict winner, there is sufficient evidence
       to enable the fact-finder to find every element of the crime beyond
       a reasonable doubt. In applying the above test, we may not weigh
       the evidence and substitute our judgment for the fact-finder. In
____________________________________________


11We note that McCullough filed his supplemental reply brief on December 2,
2019.
12 McCullough seeks recusal based upon only the two telephone conversations
between Judge Nauhaus and Attorney Pushinsky and Mr. Needle’s
conversations with Judge Nauhaus and Attorney Pushinsky. As mentioned
earlier, however, we decline to consider the second alleged ex parte
conversation between Judge Nauhaus and Attorney Pushinsky. See, supra,
at note 10.

                                          - 45 -
J-A30004-17


     addition, we note that the facts and circumstances established by
     the Commonwealth need not preclude every possibility of
     innocence. Any doubts regarding a defendant’s guilt may be
     resolved by the fact-finder unless the evidence is so weak and
     inconclusive that as a matter of law no probability of fact may be
     drawn from the combined circumstances. The Commonwealth
     may sustain its burden of proving every element of the crime
     beyond a reasonable doubt by means of wholly circumstantial
     evidence. Moreover, in applying the above test, the entire record
     must be evaluated and all evidence actually received must be
     considered. Finally, the finder of fact while passing upon the
     credibility of witnesses and the weight of the evidence produced,
     is free to believe all, part or none of the evidence.

Commonwealth v. Antidormi, 84 A.3d 736, 756 (Pa. Super. 2014), appeal

denied, 95 A.3d 275 (Pa. 2014).

     Section 3921(a) of the Crimes Code provides that “[a] person is guilty

of theft if he unlawfully takes, or exercises unlawful control over, movable

property of another with intent to deprive him thereof.”     18 Pa.C.S.A. §

3921(a).

     Here, upon review of the evidence viewed in a light most favorable to

the Commonwealth as the verdict winner, we agree with the trial court’s

conclusion that the Commonwealth proved beyond a reasonable doubt that

McCullough committed theft by unlawful taking.     See Trial Court Opinion,

5/1/17 at 32-40. The trial court found that McCullough drafted the springing

power of attorney in question, which called for Jordan to be declared

incompetent only upon a physician’s written determination. The trial court

further found that the power of attorney was not valid because a physician

never determined—nor put a determination in writing—that Jordan was

incompetent. Thus, in the absence of a written determination of incapacity by

a physician, the power of attorney was not valid. Without a valid power of


                                   - 46 -
J-A30004-17



attorney, McCullough could never have been a co-trustee of Jordan’s estate

or obtained her property to use as his own. In specific, the trial court found

that “[i]f McCullough had no power of attorney then he was incapable of

exercising control over Jordan’s property, could not have been appointed a

co-trustee of her estate and could only act as an attorney for Jordan.” Id. at

32. As a result, McCullough’s actions with respect to Jordan’s property were

unlawful.

      Moreover, neither PNC nor Northwest Bank conducted an independent

investigation as to the validity of the power of attorney. The trial court found

that PNC was presented with a copy of the power of attorney which had a

medallion attached to it which only indicated what was being given to PNC

was a true and correct copy of the power of attorney that was given to

McCullough. Because McCullough had appointed himself co-trustee and was

acting not only in a capacity as Jordan’s lawyer, but also as Jordan herself,

PNC presumed that the power of attorney was valid.              Similarly, when

McCullough dissolved the trust and directed PNC to file a first and final

account, he presented the power of attorney to Northwest Bank. In so doing,

he represented to Northwest Bank that the power of attorney was valid given

his ability to terminate the PNC trust. In light of McCullough’s representations,

the banks did not make an independent determination about whether the

springing feature in the power of attorney had occurred to render the power

of attorney valid.




                                     - 47 -
J-A30004-17



      Relatedly, when McCullough joined Eckert Seamans and brought Jordan

over as a client, the lawyers that were working with him on Jordan’s affairs

also treated the power of attorney as being valid and made no independent

investigation as to whether or not the springing feature of that power of

attorney had occurred. “The fact that two banking institutions and several

lawyers did not do their independent investigation does not validate the power

of attorney, nor does it establish that McCullough was unaware of the invalidity

of the power of attorney that he created.” Id. at 36.

      The trial court further determined that McCullough had conflicts of

interest in administrating Jordan’s trust. The trial court credited the testimony

of Frances Johnston of PNC who testified that she became uncomfortable with

the manner in which McCullough was handling Jordan’s affairs. Ms. Johnston

described the responsibilities of a trustee as, inter alia, administering “the

trust for the benefit of that individual, not the benefit of the trustee.” Id. at

34. “There is a duty to control and protect the trust property. There’s a duty

to keep the trust property separate from the property of the fiduciaries. And

there is a duty to avoid conflicts of interest.” Id. Ms Johnston specifically

testified that she observed “numerous conflicts with respect to the manner in

which McCullough was handling Jordan’s affairs.” Id.   The trial court

summarized Ms. Johnston’s concern:

      McCullough wanted his sister to be appointed as a caregiver to
      Jordan at a rate higher than the normal rate. She also expressed
      a concern that the ten-thousand-dollar check given to Catholic
      Charities was not in Jordan’s interest. In addition, she was
      concerned that the purchases of a five-hundred-thousand-dollar
      certificate of deposit from another bank would dilute the control

                                     - 48 -
J-A30004-17


      of [PNC] over Jordan’s assets. She was particularly concerned
      about the fact that McCullough wanted the ninety-year-old woman
      to purchase commercial real estate from another of McCullough’s
      clients and she viewed this an absolute conflict of interest. Finally,
      of no small concern was the manner McCullough was micro-
      managing Jordan’s affairs by expressing a desire to have his son
      cut Jordan’s grass.
Id. at 35.

      McCullough’s argument that he did not have absolute authority of

Jordan’s property and that Northwest Bank controlled the issuance of checks

is belied by the record. The trial court found that “[w]hen McCullough created

a new trust, Northwest Bank was one of the trustees and instead of having

two trustees, it had three.    John Zadar from Northwest Bank, Jordan and

[McCullough].” Id. at 36. The trial court explained that the “net effect of

having these three trustees is that McCullough stacked the deck because

regardless of what Northwest Bank would care to do with Jordan’s funds, it

would always be outvoted since [McCullough] was a trustee and he [also]

would be acting pursuant to his power of attorney so that any vote would

always be two to one.” Id. As a result, McCullough had an absolute authority

to do whatever he desired to do with Jordan’s property or funds and, contrary

to McCullough’s assertions, Northwest Bank lacked any power to restrain him.

      To the extent McCullough argues that the Orphans’ Court Division of the

Court of Common Pleas of Allegheny County accepted as valid the power of

attorney and that, as a result, the trial court was bound by the law of the case

and coordinate jurisdiction doctrines to defer to the Orphans’ Court’s ruling,

such argument is devoid of merit.      As the trial court found, “the Orphans’



                                     - 49 -
J-A30004-17



Court never ruled on the validity of the power of attorney but, rather,

examined the first and final account as prepared by [PNC] during its tenure

as a trustee of Jordan’s property.” Id. at 37.

      Finally, McCullough argues that he did not intend to deprive Jordan of

the benefit of her property because the gifts to Catholic Charities and the

political candidates were aligned with Jordan’s donative dispositions and that

he did not personally benefit from these donations.       We disagree.     The

testimony of Jordan’s prior lawyer revealed that she never made donations to

religious organizations and any donations to charities were concerned with

animals and helping the blind. Jordan never expressed an interest in donating

to religious charities. Id. at 40. Additionally, the trial court found that, by

putting his name on the donation checks, McCullough derived a personal

benefit to the detriment, and at the expense, of Jordan. The trial court found

that McCullough “specifically directed his secretary to type on the checks that

these checks were generated by him from Jordan’s estate. The only purpose

for the inclusion of his name is to ensure that he received a benefit for those

contributions.” Id.

      Thus, based upon the foregoing and viewed in a light most favorable to

the Commonwealth, we agree with the trial court that the Commonwealth

proved beyond a reasonable doubt that McCullough committed theft by

unlawful taking. As the trial court concluded:

      When looking at McCullough’s power of attorney, it is clear that
      there is no evidence in the record which would establish that the
      springing event necessary to validate the power of attorney was
      ever presented. If McCullough had no such power of attorney,

                                    - 50 -
J-A30004-17


      then any actions that he took with respect to Jordan’s property
      were unlawful and demonstrated his intention to take Jordan's
      property and deprive her of it. If the power of attorney was valid
      then in looking at the entire record, it is clear that the actions
      undertaken by McCullough were not designed to benefit Jordan,
      but were rather in violation of his fiduciary duties and these
      actions were designed for the sole purpose of benefitting
      McCullough both personally and politically.
Id. at 35.    Accordingly, McCullough’s sufficiency claim regarding theft by

unlawful taking fails.

      We     next   address   McCullough’s    sufficiency   claim    regarding   his

convictions for misapplication of entrusted property.               In this regard,

McCullough argues that “the Commonwealth failed to prove beyond a

reasonable doubt that he requested donations be made from the estate of

[Jordan] for whom he was a fiduciary knowing that the donations were

unlawful and involved a substantial risk of loss and detriment to the owner.”
Id. at 43-51.

      Section 4113(a) of the Crimes Code provides that a person commits

misapplication of entrusted property “if he applies or disposes of property that

has been entrusted to him as a fiduciary, or property of the government or of

a financial institution, in a manner which he knows is unlawful and involves

substantial risk of loss or detriment to the owner of the property or to a person

for whose benefit the property was entrusted.” 18 Pa.C.S.A. § 4113(a).

      Here, upon our review of the record, viewed in a light most favorable to

the Commonwealth as the verdict winner, we agree with the trial court’s

conclusion that the Commonwealth proved beyond a reasonable doubt that

McCullough committed misapplication of entrusted funds.             See Trial Court


                                     - 51 -
J-A30004-17



Opinion, 5/1/17 at 40-49. McCullough argues that there is no proof that he

knew that the contributions made from Jordan’s estate were either unlawful

or presented a risk of loss to her estate. In support, he points out that Jordan’s

estate increased in value by almost two million dollars during the period of

time that he handled the estate and, consequently, she did not suffer any

losses. We disagree. As the trial court explained, “[t]he value of Jordan’s

estate did not increase because of McCullough’s stewardship but, rather

because of the bull market that affected the more than ninety companies in

which Jordan held an interest.” Id. at 41. When McCullough authorized the

issuance of five checks for $10,000 each, Jordan’s estate was deprived of

$50,000. That money, however, was returned when the individual recipients

of the checks understood that Jordan did not authorize the issuance of the

checks. Moreover, the issuance of the checks, as the trial court found, “no

way demonstrates Jordan’s donative disposition since she had no history of

political contributions nor did she have a history of donating to religious

charities.” Id. As stated, one of Jordan’s prior lawyers credibly testified that

“she did not like religious charities and would never donate to them.” Id. The

trial court further observed:

      In a blatant exercise of sophistry, McCullough maintains that no
      theft or misappropriation of entrusted property had occurred since
      all of the money that he gave away was returned by the recipients.
      The theft and misappropriation occurred when he gave Jordan’s
      money to others. The fact that the money was returned is of no
      moment.




                                     - 52 -
J-A30004-17
Id. When a defendant “disposes of property that has been entrusted to him

as a fiduciary . . . in a manner which he knows is unlawful and involves

substantial risk of loss or detriment to the owner of the property” under

Section 4113 (a), his intent to “replace” that property in the future is

irrelevant.   The only pertinent inquiry is whether he disposes of entrusted

property in a manner that he knows is unlawful and involves a substantial risk

of loss or detriment to the owner of the property.      Instantly, McCullough

knowingly disposed of Jordan’s funds when he issued five checks totaling

$50,000 and in so doing, he caused an actual, not a merely a risk of, loss to

Jordan. The crime was completed at that time, regardless of the later return

of the funds. See generally Commonwealth v. Grife, 664 A.2d 116, 119-

20 (Pa. Super. 1995), appeal denied, 676 A.2d 1196 (Pa. 1996) (holding

that, in the context of a prosecution involving theft by deception, when the

defendant obtains money through intentional falsehoods, “intent to repay

does not necessarily negate the crime of false pretenses” and thus the fact

that the defendant “might have had plans to pay the creditors back is of no

moment.”).

      We also reject McCullough’s related argument that he did not gain a

personal benefit from the donations.     Specifically, McCullough claims that

$50,000 donations solely benefitted Jordan. As a result, McCullough suggests

that he did not dispose of Jordan’s property in a manner which he knew was

unlawful.     We disagree.   The trial court found that McCullough personally

benefitted from the contributions he made from Jordan’s estate, without

                                     - 53 -
J-A30004-17



authorization, to Catholic Charities and the four Republican candidates totaling

$50,000.   The trial court specifically found that Jordan had no interest in

donating to religious charities or supporting Republican candidates.

      According to the trial court, McCullough donated $10,000 from Jordan’s

estate to Catholic Charities after his wife, Patricia McCullough, informed him

that the organization was falling short of its fundraising goal.        Patricia

McCullough then served as the Executive Director of Catholic Charities. The

trial court found that, once McCullough delivered the check to his wife, she

“advised the people intimately connected with the fundraising activities not to

disclose the names of the donor or the fact that this anonymous donor was a

client of her husband.” Id. at 42. The trial court also found that “[i]t was

obvious that the check was delivered to Catholic Charities to help Patricia

McCullough in her role as the executive director and show that she was an

effective fundraiser.” Id.

      With respect to donating to the four political candidates, the trial court

found that McCullough benefitted personally.

      McCullough went to the Lincoln Day Dinner and began passing out
      the checks to Vincent Gastgeb, Susan Caldwell and Jan Rea,
      knowing that Kevin Aklin had already been endorsed by Jan Rae,
      Vincent Gastgeb and Jim Roddey. In addition to providing
      Gastgeb with a ten-thousand-dollar check, he also made him his
      finance director for his campaign. As a result of these activities,
      especially the issuance of the checks, Gastgeb withdrew his
      endorsement of Acklin and endorsed McCullough, as did Jan Rea.
      This contention of the lack of receipt of benefits for these
      contributions is contradicted by McCullough’s own words. When
      it became apparent that McCullough was going to run for the
      county at large seat, Michael Devanney, who was helping Acklin,
      called McCullough to set up a meeting to discuss McCullough’s
      intentions. At that meeting McCullough told Devanney that he had
      a wealthy client who was going to be supportive of his campaign

                                     - 54 -
J-A30004-17


      and was supportive of his interests. If one were to accept
      McCullough’s contention that Jordan suffered from dementia at all
      times material to this case, then she could never have made a
      rational decision to support McCullough’s candidacy and be
      financially supportive of that candidacy or, more importantly, how
      could she have signed the power of attorney prepared by
      McCullough.
Id. at 43. McCullough regarded Jordan’s “money as his own and was using

her as a private bank to finance his political ambitions.” Id. at 44.

McCullough’s contention that he derived no benefit from the donations is

contradicted by the record. The trial court explained:

      There is no rational explanation why McCullough had to have the
      checks almost immediately and that they be personally delivered
      by him. There is no rational explanation as to why he had to have
      his secretary type his name of these checks. There is no rational
      explanation as to why he had to personally deliver the checks to
      Rea, Gastgeb and Caldwell at the Lincoln Dinner which was shortly
      before the [R]epublican party endorsement, especially in light of
      the fact that none of these candidates were opposed in the
      primary election, although one might suggest he was personally
      delivering the checks to save Jordan the postage charges. The
      only rational explanation for all of the actions was to benefit
      McCullough’s political aspirations which was done when these
      candidates withdrew their endorsement of Acklin and endorsed
      McCullough.
Id. at 44. Thus, based upon the evidence presented at trial, as detailed above

and viewed in a light most favorable to the Commonwealth, we hold that the

Commonwealth      proved    beyond    a   reasonable   doubt      that   McCullough

committed misapplication of entrusted funds. McCullough’s use of the funds

did not benefit Jordan for whose benefit the trust was established when

McCullough donated from the trust to Catholic Charities and contributed to

political campaigns. As a result, he is not entitled to relief.

      We now turn to McCullough’s issues three, four, and five, as they all

relate to his claim that Judge Nauhaus should have recused himself. Upon


                                      - 55 -
J-A30004-17



thorough review, we conclude that McCullough has abandoned his right to

seek Judge Nauhaus’ recusal. As set forth above, he failed to seek Judge

Nauhaus’ recusal “at the earliest possible moment.”13 See Lomas v. Kravitz,

130 A.3d 107, 390 (Pa. Super. 2015) (en banc) (“If the party fails to present

a motion to recuse at that time, then the party’s recusal issue is time-barred

and waived.”), aff’d, 170 A.3d 380 (Pa. 2017). The facts adduced at the

evidentiary hearing following remand have clarified that McCullough indeed

was aware of the alleged ex parte conversations between Judge Nauhaus and

Attorney Pushinsky and Mr. Needle and Judge Nauhaus and Attorney

Pushinsky prior to trial. As the record, which is detailed above, reveals, “[a]ll

of these [ex parte] conversations occurred prior to McCullough’s decision as

to how to try his case and he was informed by [Attorney] Pushinsky almost

immediately after each conversation occurred and what was said during these

conversations.      . . .    McCullough was fully advised as to all of these

conversations and made a knowing, intelligent and voluntary decision to

proceed with a non-jury trial.” Trial Court’s Supplemental Opinion, 8/20/19


____________________________________________


13 As Judge Cashman astutely observed, we did not decide the issue of waiver
when we remanded McCullough’s case for a new evidentiary hearing on the
recusal petition for purposes of fleshing out facts.            See Trial Court’s
Supplemental Opinion, 8/20/19 at 49-52 (“Since there was no ruling on the
question of waiver, [McCullough] is not subject to the law of the case because
there was no disposition on this particular claim. . . . McCullough waived his
right to file a petition for recusal since he did not do it at the first instance as
required by law.”). Although the dissent had asserted waiver, the majority
declined to do so at that juncture because the evidentiary record was not
properly developed.

                                          - 56 -
J-A30004-17



at 20-21. McCullough was colloquied in open court and waived his right to a

jury trial both orally and in writing. N.T. Trial, 4/9-4/14/15 at 40-43. In other

words, despite his knowledge of the ex parte communications, McCullough

decided to waive his right to a jury trial. McCullough sought recusal only after

receiving an unfavorable verdict. As the trial court found, “McCullough knew

at all times of the facts which could give rise to the filing of a motion for recusal

and rather than protect his rights by filing the appropriate motion for recusal,

[he] decided to hold in reserve these alleged claims of judicial misconduct as

a hedge against him being found responsible for his criminal activities.” Trial

Court’s Supplemental Opinion, 8/20/19 at 52.             Accordingly, McCullough

waived his recusal claim.

       As for McCullough’s contention that Judge Nauhaus’ actions in discussing

matters pertaining to the resolution of his case violated his constitutional right

to be present at all relevant proceedings, such contention is waived.

McCullough did not raise this argument in his initial appeal and only does so

now following remand. As a result, this issue falls outside the scope of the

remand. See supra note 10.

       McCullough’s claim that the trial court erred in quashing the subpoena

to the JCB likewise would be without merit.14 As the trial court explained, the

____________________________________________


14 As noted earlier, McCullough’s claim regarding the quashal of his JCB
subpoena is related to his effort to seek Judge Nauhaus’ recusal. It was in
this context that McCullough issued a subpoena to the JCB on remand.
Because we have determined that McCullough does not obtain relief on the



                                          - 57 -
J-A30004-17



Pennsylvania constitution prohibits the JCB from disclosing whether or not any

type of judicial inquiry has ever taken place. Id. at 13.    Additionally,

McCullough also would not obtain relief on his related confrontation clause

argument. The trial court explained:

       The confrontation clause applies to a criminal proceeding where
       evidence is sought to be presented against a defendant who has
       been denied the ability to challenge that evidence.[15] The
       information sought by McCullough from the [JCB] did not involve
       a criminal proceeding against McCullough but, rather, involved a
       potential inquiry concerning the handling of McCullough’s criminal
       case; the focus, however, being Judge Nauhaus. The purpose of
       the [JCB] is civil in nature although it may lead to criminal
       indictment; however, it is not a criminal proceeding. As previously
       noted, the focus of the inquiry if, in fact it took place, was not
       McCullough but, rather, Judge Nauhaus.
Id. at 14. Accordingly, McCullough is not entitled to relief.

       Lastly, with respect to McCullough’s claim of prosecutorial misconduct

relating to the nolle pros offer, we agree with the Commonwealth’s assertion

that McCullough has abandoned this issue on appeal.             Commonwealth’s
____________________________________________


underlying recusal issue, we need not address and resolve this issue involving
the JCB. To the extent we do, we conclude that the issue is bereft of merit.
15  The Sixth Amendment’s Confrontation Clause provides that, “[i]n all
criminal prosecutions, the accused shall enjoy the right . . . to be confronted
with the witnesses against him.” See U.S. CONST. amend. VI (emphasis
added). The United States Supreme Court has held that “this bedrock
procedural guarantee applies to both federal and state prosecutions.”
Crawford v. Washington, 541 U.S. 36, 42 (2004) (citation omitted). Article
I Section 9 of the Pennsylvania Constitution provides: “In all criminal
prosecutions the accused hath a right . . . to be confronted with the witnesses
against him.” Pa. Const. art. I, § 9 (emphasis added). In light of the federal
and state constitutions, it is clear that the confrontation clause applies only to
criminal proceedings. See Detterline v. D’Ambrosio’s Dodge, Inc., 763
A.2d 935, 939 (Pa. Super. 2000) (“There is no support in the plain meaning
of the Confrontation Clause for a civil right to confront witnesses.”) (emphasis
in original).

                                          - 58 -
J-A30004-17



Supplemental Brief at 47. As set forth in detail above, McCullough’s counsel

agreed with the trial court’s conclusion that the nolle pros offer was

premature.    See N.T. Hearing, 5/1/19 at 27.       Even if this issue were not

abandoned, McCullough still would not be eligible for relief based on the

reasons outlined in the trial court’s supplemental opinion. See Trial Court’s

Supplemental Opinion, 8/20/19 at 36-47.             Generally, “[p]rosecutorial

misconduct occurs where the ‘unavoidable effect’ of the prosecutor’s actions

is to ‘prejudice the jury, forming in their minds fixed bias and hostility towards

the accused so as to hinder an objective weighing of the evidence and impede

the rendering of a true verdict.’” Commonwealth v. Chmiel, 777 A.2d 459,

464 (Pa. Super. 2001). Here, the trial court explained:

      There is nothing in the Commonwealth’s actions which would
      constitute prosecutorial misconduct since th[e trial court] did not
      reject the Commonwealth’s offer to nolle pros the case but only
      made the determination that at the time that the request was
      made, it was premature since there was another action currently
      pending which had to be resolved. Since there was no decision
      on the Commonwealth’s request for a nolle pros, it had the
      opportunity to reassess its position and did so, at which time it
      made the decision not to nolle pros McCullough’s other case. That
      decision did not constitute prosecutorial misconduct but rather
      was a decision of case management.
Id. at 46. McCullough’s claim therefore fails.

      In sum, based on the foregoing, we conclude that McCullough’s

sufficiency claims lack merit and his recusal claims are waived because he

failed to file the underlying recusal motion at the earliest possible moment.

McCullough’s prosecutorial misconduct claim similarly is waived and otherwise




                                     - 59 -
J-A30004-17



without merit. Accordingly, we affirm the trial court’s December 17, 2015

judgment of sentence.

     Judgement of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/25/2020




                                 - 60 -